Exhibit 10.1

EXECUTION COPY

SUBSCRIPTION AGREEMENT AND PLAN OF MERGER

by and among

PROQUEST COMPANY,

PROQUEST INFORMATION AND LEARNING COMPANY,

PROQUEST CANADA/U.K. HOLDINGS, LLC,

and

I&L HOLDINGS, INC.,

I&L OPERATING LLC,

CAMBRIDGE SCIENTIFIC ABSTRACTS, LIMITED PARTNERSHIP

Dated as of December 14, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I DEFINITIONS

   2

ARTICLE II TRANSACTIONS; CONSIDERATION

   13  

2.1

  

Issuance of Preferred Stock

   13  

2.2

  

Merger

   13  

2.3

  

Purchase Price

   15

ARTICLE III ADJUSTMENTS TO PURCHASE PRICE

   16  

3.1

  

Adjustment Calculation

   16  

3.2

  

Final Determination

   16  

3.3

  

Purchase Price Adjustment

   17  

3.4

  

Allocated Tax Credits Benefit

   18  

3.5

  

Cooperation

   18

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT, THE U.S. COMPANY, AND
CANADA/U.K. LLC

   18  

4.1

  

Corporate Existence and Good Standing

   18  

4.2

  

Authority; Execution; Enforceability

   19  

4.3

  

Capitalization

   19  

4.4

  

Absence of Conflicts

   19  

4.5

  

Governmental Approvals; Consents

   20  

4.6

  

Acquired Entities

   20  

4.7

  

Financial Representation

   20  

4.8

  

Absence of Changes

   20  

4.9

  

Assets

   21  

4.10

  

Real Property

   21  

4.11

  

Contracts

   21  

4.12

  

Litigation; Orders

   23  

4.13

  

Intangible Property Rights

   23  

4.14

  

Tax Matters

   24  

4.15

  

Labor Matters

   26  

4.16

  

Employee Benefit Plans

   27  

4.17

  

Compliance with Laws

   28

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   

4.18

  

Finders; Brokers

   29   

4.19

  

Environmental Matters

   29   

4.20

  

No Undisclosed Liabilities

   29   

4.21

  

Related-Party Transactions

   30   

4.22

  

Insurance

   30   

4.23

  

Publishers

   30   

4.24

  

No Other Representations or Warranties

   30

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYING PARTIES

   31   

5.1

  

Authority; Execution; Enforceability

   31   

5.2

  

No Conflicts

   32   

5.3

  

Governmental Approvals; Consents

   32   

5.4

  

Finders; Brokers

   32   

5.5

  

Purchase for Investment

   32   

5.6

  

Financing

   32   

5.7

  

Litigation

   33   

5.8

  

Due Diligence

   33   

5.9

  

Guarantor

   33

ARTICLE VI COVENANTS

   33   

6.1

  

Operation of the Business

   33   

6.2

  

Financing

   34   

6.3

  

No Solicitation

   35   

6.4

  

Mutual Cooperation; No Inconsistent Action

   36   

6.5

  

Public Disclosures

   38   

6.6

  

Access to Records and Personnel

   38   

6.7

  

Employee Relations and Benefits

   39   

6.8

  

Parent Guarantees

   44   

6.9

  

Trademarks

   44   

6.10

  

Mail Received After Closing

   45   

6.11

  

Update to Disclosure Schedule

   45

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   

6.12

  

Director and Officer Indemnification

   45   

6.13

  

Excluded Assets

   46   

6.14

  

Assumption of Facilities

   46   

6.15

  

Post-Closing Date Transaction

   46

ARTICLE VII CONDITIONS

   46   

7.1

  

Condition to the Obligations of the Buying Parties

   46   

7.2

  

Condition to the Obligations of Parent, the U.S. Company and Canada/U.K. LLC

   47   

7.3

  

Conditions to Obligations of Buying Parties and Parent

   47

ARTICLE VIII TAX MATTERS

   48   

8.1

  

Liability for Taxes

   48   

8.2

  

Tax Proceedings

   49   

8.3

  

Filing of Tax Returns

   50   

8.4

  

Tax Allocation Arrangements

   51   

8.5

  

UK Tax Indemnities

   51   

8.6

  

Cooperation and Exchange of Information

   51   

8.7

  

Conflict

   52

ARTICLE IX CLOSING

   52   

9.1

  

Closing Date

   52   

9.2

  

The Buying Parties’ Deliveries

   53   

9.3

  

Parent’s, the U.S. Company’s and Canada/U.K. LLC’s Deliveries

   53   

9.4

  

Deliveries by both Buyer and Parent

   53   

9.5

  

Inability to Obtain Consents and Approvals

   53

ARTICLE X INDEMNIFICATION

   54   

10.1

  

Agreement to Indemnify

   54   

10.2

  

Survival of Representations and Warranties

   56   

10.3

  

Notice of Claims for Indemnification

   56   

10.4

  

Defense of Claims

   56   

10.5

  

Subrogation

   57   

10.6

  

Indemnification Calculations

   57

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   

10.7

  

Tax Treatment

   57   

10.8

  

Exclusive Remedy

   57

ARTICLE XI TERMINATION

   58   

11.1

  

Termination Events

   58   

11.2

  

Effect of Termination

   59   

11.3

  

Termination Payments

   59

ARTICLE XII GUARANTEE

   60   

12.1

  

Guarantee

   60   

12.2

  

Joint and Several Obligations

   60

ARTICLE XIII MISCELLANEOUS AGREEMENTS OF THE PARTIES

   60   

13.1

  

Notices

   60   

13.2

  

Transfer Taxes

   61   

13.3

  

Expenses

   61   

13.4

  

Non-Assignability

   62   

13.5

  

Amendment; Waiver

   62   

13.6

  

Schedules

   62   

13.7

  

No Third Party Beneficiaries

   62   

13.8

  

Currency

   62   

13.9

  

Governing Law; Submission to Jurisdiction; Waivers

   62   

13.10

  

Injunctive Relief

   63   

13.11

  

Entire Agreement

   63   

13.12

  

Interpretation and Rules of Construction

   63   

13.13

  

Severability

   64   

13.14

  

Counterparts

   64

Exhibit A Certificate of Designation

  

Exhibit B Commitment Letters

  

Exhibit C Transition Services Agreement

  

--------------------------------------------------------------------------------

* Exhibit B, Schedules to the Agreement and Parent Disclosure Schedule omitted
pursuant to Item 601(b)(2) of Regulation S-K.

 

-iv-



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT AND PLAN OF MERGER

SUBSCRIPTION AGREEMENT AND PLAN OF MERGER, dated as of December 14, 2006 (this
“Agreement”), is by and among ProQuest Information and Learning Company, a
Delaware corporation (the “U.S. Company”); I&L Holdings, Inc., a Delaware
corporation (“Buyer Parent”); I&L Operating LLC, a Delaware limited liability
company and wholly owned subsidiary of Buyer Parent (“Buyer Sub,” and with Buyer
Parent, the “Buying Parties”); ProQuest Company (“Parent”), a Delaware
Corporation; ProQuest Canada/U.K. Holdings, LLC, a Delaware limited liability
company and wholly-owned subsidiary of Parent (“Canada/U.K. LLC”); and, solely
for purposes of Article V and Section 12.1, Cambridge Scientific Abstracts,
Limited Partnership, a Maryland limited partnership (“Guarantor”). Parent, the
Buying Parties and Guarantor may be referred to in this Agreement individually
as a “Party” or collectively as “Parties.” Capitalized terms used herein shall
have the meanings set forth in Article I unless otherwise defined herein.

RECITALS

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Buyer Parent desires to purchase from the U.S. Company 1,000 shares
of the Preferred Stock (as hereinafter defined) (such transaction, the
“Issuance”);

WHEREAS, the U.S. Company and Buyer Parent desire to establish certain rights
and obligations in connection therewith;

WHEREAS, Section 18-209 of the Delaware Act authorizes the merger of a Delaware
limited liability company with and into another domestic limited liability
company;

WHEREAS, in connection with and immediately after the Issuance, Buyer Parent
desires to merge Canada/U.K. LLC with and into Buyer Sub (the “Merger,” together
with the Issuance, the “Transactions”), upon the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, following the consummation of the Transactions, Buyer Parent shall
cause Buyer Sub (or a wholly-owned subsidiary of Buyer Sub) to merge with and
into the U.S. Company.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, the parties
hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Defined terms used in this Agreement shall have the following meanings ascribed
to such terms:

“Acquired Entities” shall mean the U.S. Company, and its Subsidiaries (except
for Voyager Holding Corp. and its Subsidiaries which shall be deemed Retained
Subsidiaries), and the Foreign Subsidiaries.

“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
or Group, as such term is defined in Section 13(d)(3) of the Securities and
Exchange Act of 1934, as amended (other than the Buying Parties) relating to any
direct or indirect acquisition (whether in a single transaction or a series of
related transactions) (i) of assets included in the Business (excluding sales of
assets in the ordinary course of business) that in aggregate constitutes 35% or
more of the value of the Business’s assets or to which in aggregate 35% or more
of the Business’s net revenues or net earnings are attributable, taken as a
whole, (ii) 35% or more of any class or series of capital stock of any the
Acquired Entities (by vote or value) or (iii) any merger, reorganization,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the assets of the
Business with a value set forth in clause (i) of this definition, other than the
Transactions.

“Affiliate” shall mean, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person, by
ownership of securities, contract, credit arrangement or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Allocated Tax Credit” shall mean any Tax refund, credit or reduction in
otherwise required Tax payments attributable to the minimum tax credit
carryovers and general business credit carryovers allocated to the U.S. Company
as of the Closing Date pursuant to the Treasury Regulations under Section 1502
of the Code.

“Allocated Tax Credits Benefit” shall mean the value of any Allocated Tax Credit
actually realized by the U.S. Company, the Buying Parties, or any Group of which
any of the U.S. Company or a Buying Party is a member. The extent to which an
Allocated Tax Credit is realized shall be determined by comparing (i) the amount
of the federal Income Tax liability shown on any federal Income Tax Return that
includes an Allocated Tax Credit in the calculation of Tax liability with
(ii) the amount of such Tax liability computed without the use of such Allocated
Tax Credit.

“Alternative Proposal” shall mean any inquiry, proposal or offer from any Person
or Group, as such term is defined in Section 13(d)(3) of the Securities and
Exchange Act of 1934, as amended (other than the Buying Parties) relating to any
direct or indirect acquisition or purchase (whether in a single transaction or a
series of related transactions) (i) of a business or division (or more than one
of them) that in aggregate constitutes 75% or more of the value of Parent’s
assets or to which in aggregate 75% or more of Parent’s net revenues or net
earnings are attributable, taken as a whole, (ii) 75% or more of any class or
series of capital stock of Parent (by vote or value) or (iii) any merger,
reorganization, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving any
of Parent (or any Subsidiary of Parent whose business constitutes 75% or more of
the net revenues, net earnings or assets of Parent and its Subsidiaries, taken
as a whole).

 

- 2 -



--------------------------------------------------------------------------------

“Antitrust Laws” shall mean the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act and all other applicable Laws issued by any
Governmental Authority that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition.

“Base Price” shall have the meaning prescribed to such term in Section 2.3(b).

“Beneficial Interest” shall mean the right to vote, receive the dividends and
distributions on or sell or cause the sale, transfer or any other disposition
whatsoever of, and all other rights incident to legal and beneficial ownership
of, the securities subject to such interest.

“Benefit Plans” shall mean all employee benefit plans (as defined in
Section 3(3) of ERISA, whether or not subject to ERISA), pension, retirement,
stock purchase, stock option, severance, employment, change-in-control,
vacation, medical, dental, vision care, disability, employee relocation,
cafeteria benefit, dependant care, life or accident insurance, equity-related
service award, car allowance, fringe benefit, collective bargaining, bonus,
incentive and deferred compensation plans and agreements, including
governmental, state sponsored, social or similar arrangements (a) under which
any Business Employee currently has any current or future right to benefits or
(b) under which any Acquired Entity has or may have any liability.

“Books and Records” shall have the meaning prescribed to such term in
Section 6.6(a).

“Business” shall mean the business of providing content through paper,
electronic, digital, compact disc and microfilm media to schools, academic
institutions, corporations and public libraries on a worldwide basis by Parent
through the Acquired Entities on the date hereof; provided, however, that the
Business shall not include the Parent’s Voyager business segment, including the
K-12 Curriculum and Reading A-Z business.

“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which commercial banks in New York, New York are authorized or required by
Law to close.

“Business Employees” shall mean Current Business Employees and Other Business
Employees, or any one of them.

“Buyer Event” shall have the meaning prescribed to such term in
Section 6.7(l)(3).

“Business IT Systems” means all computer systems and networks, including all
hardware, equipment, computer software and Internet websites and content
therein, owned by, licensed to or leased by the Business that are used or held
for use primarily in connection with the Business.

“Buyer Group Company” shall have the meaning prescribed to such term in
Section 8.5(a)(1).

 

- 3 -



--------------------------------------------------------------------------------

“Buyer Indemnitees” shall have the meaning prescribed to such term in
Section 10.1(a).

“Buyer Material Adverse Effect” shall mean a material adverse effect on the
ability of any of the Buying Parties to consummate the Transactions and perform
all of its obligations hereunder.

“Buyer Notice” shall have the meaning prescribed to such term in Section 8.2.

“Buyer Parent” shall have the meaning prescribed to such term in the preamble.

“Buyer Parent Termination Fee” shall have the meaning prescribed to such term in
Section 11.3(b).

“Buyer Savings Plan” shall have the meaning prescribed to such term in
Section 6.7(c).

“Buyer Sub” shall have the meaning prescribed to such term in the preamble.

“Buying Parties” shall have the meaning prescribed to such term in the preamble.

“Canada/U.K. LLC” shall have the meaning prescribed to such term in the
preamble.

“Cash Flow” shall have the meaning prescribed to such term in Section 4.7.

“Clayton Act” shall mean the Clayton Act of 1914, as amended, and the rules and
regulations promulgated thereunder, and any successor to such statute, rules or
regulations.

“Closing” shall have the meaning prescribed to such term in Section 9.1.

“Closing Date” shall have the meaning prescribed to such term in Section 9.1.

“Closing Working Capital Value” shall be determined in accordance with the
principles employed in Schedule 1.1 hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder, and any successor to such statute, rules
or regulations.

“Commitment Letters” shall have the meaning prescribed to such term in
Section 5.6.

“Common Stock” shall mean all common shares of stock of the U.S. Company issued
and outstanding as of the Closing Date.

“Confidentiality Letter” shall mean the Nondisclosure Agreement dated July 26,
2006 between Parent and Cambridge Information Group, Inc.

 

- 4 -



--------------------------------------------------------------------------------

“Continuing Employees” shall have the meaning prescribed to such term in
Section 6.7(a).

“Contract” shall mean any contract or other legally binding agreement.

“Controlled Group Liabilities” are any and all liabilities incurred (a) under
Title IV of ERISA, (b) under Section 302 of ERISA, (c) under Sections 412 and
4971 of the Code, and/or (d) as a result of Parent failing to comply with the
continuation coverage requirements of Section 601 et. seq. of the Code and
Section 701 et. seq. of ERISA, in each case relating to any Employee Benefit
Plan.

“Current Assets” shall mean those current and other assets of the Acquired
Entities set forth on Schedule 1.1 hereto.

“Current Business Employee” shall mean all Persons who are employed by the
Acquired Entities.

“Current Liabilities” shall mean those current and other liabilities of the
Acquired Entities set forth on Schedule 1.1 hereto.

“Debt Financing” shall have the meaning prescribed to such term in Section 5.6.

“Deed” shall have the meaning prescribed to such term in Section 6.7(l)(1).

“Delaware Act” shall mean the Delaware Limited Liability Company Act, 6 Del.C.
§18-101, et seq.

“Designated Arbitrator” shall have the meaning prescribed to such term in
Section 3.2(b).

“Disclosed Contracts” shall have the meaning prescribed to such term in
Section 4.11(b).

“Employee Welfare Benefit Plan” shall have the meaning set forth in ERISA §3(1).

“Environmental Law” shall mean all U.S. and foreign federal, state, local and
other statutes and regulations having the force of law and as in force on the
date of this Agreement and concerning pollution or protection of the
environment, including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any Hazardous Substances, materials, or wastes,
chemical substances, or mixtures, pollutants, contaminants, toxic chemicals.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder, and any successor
to such statute, rules or regulations.

 

- 5 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means any entity that would be deemed a “single employer” with
Parent or any of the Acquired Entities under Section 414(b),(c),(m) or (o) of
the Code or Section 4001 of ERISA.

“Excluded Assets” shall mean (a) the equity interests or other Beneficial
Interests in Voyager Holding Corp. and its Subsidiaries, (b) any and all assets,
properties, rights and claims of ProQuest Information Access Canada that are not
used exclusively in or arise exclusively out of the conduct of the Business,
(c) any and all assets properties, rights and claims of the U.S. Company that
are used primarily in or arise primarily out of the conduct of the K-12
Curriculum and Reading A to Z business as conducted as of the date hereof,
(d) those assets, properties, rights and claims set forth on Schedule 1.2 hereto
and (e) any refunds payable to the U.S. Company with respect to Michigan sales
and use taxes for the years 1999 through 2005.

“Excluded Liabilities” shall mean (a) liabilities relating to or arising out of
the Excluded Assets and (b) any liability of the U.S. Company for Michigan sales
and use taxes for the years 1999 through 2005 in excess of amounts previously
paid therefore by the U.S. Company.

“Existing Severance Costs” means the amount of unpaid cash severance as of the
Closing Date payable to the terminated employees set forth on Schedule 1.3.

“Federal Trade Commission Act” shall mean the Federal Trade Commission Act of
1914, as amended, and the rules and regulations promulgated thereunder, and any
successor to such statute, rules or regulations.

“Foreign Subsidiaries” shall mean (a) ProQuest Information Access Canada and
(b) ProQuest UK Holdings, Ltd., ProQuest Information & Learning UK and its
Subsidiary.

“Funded Debt” shall mean all debt (including principal and accrued and unpaid
interest) for borrowed money, and all swaps or similar hedging instruments of
the Business owed to any Affiliate or any bank, other financial institution or
any other Person that under GAAP are required to be reflected as indebtedness,
excluding current trade accounts payable and capitalized lease obligations of
any Acquired Entity.

“GAAP” shall mean United States generally accepted accounting principles.

“Group” shall have the meaning prescribed to such term in Section 8.1(a).

“Governmental Authority” shall mean any foreign, federal, state, provincial or
local governmental or regulatory commission, board, bureau, agency, court or
regulatory or administrative body.

“Guarantor” shall have the meaning prescribed to such term in the preamble.

“Hazardous Substances” shall have the meaning of that term as defined in the
Comprehensive Environmental Response, Compensation and Liberty Act of 1980, as
amended, at 42 U.S.C. Section 9601(14) (and any regulations promulgated
thereunder).

 

- 6 -



--------------------------------------------------------------------------------

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder, and any
successor to such statute, rules or regulations.

“IBM Cancellation Fee” shall mean the remaining amount payable to IBM Global
Services as of the Closing Date pursuant to Section 2.8.4 of that certain
ProQuest Wind-Down Agreement & Transition Services Statement of Work, dated
February 15, 2006, between IBM Global Services, Parent and the U.S. Company.

“Income Taxes” shall mean Taxes that are based on or related to net income.

“Indemnifying Party” shall have the meaning prescribed to such term in
Section 10.3.

“Initial Payment” shall have the meaning prescribed to such term in
Section 2.3(d).

“Intellectual Property” means United States and non-United States: (a) patents,
patent applications and statutory invention registrations, (b) trademarks,
service marks, trade names, trade dress, domain names and other identifiers of
source or goodwill, together with the goodwill associated therewith,
(c) copyrights, including copyrights in computer software, and Internet
websites, (d) trade secrets, know-how, inventions (whether patented or not), and
designs, and (e) registrations and applications for registration of the
foregoing, including provisionals, divisions, continuations, continuations in
part, reexaminations, reissues, renewals, extensions and counterparts thereof.

“Intellectual Property Assets” means all Intellectual Property that is owned by,
licensed to, or otherwise used or held for use by the Business.

“Issuance” shall have the meaning prescribed to such term in the Recitals.

“Issuance Price” shall have the meaning prescribed to such term in
Section 2.3(a).

“Knowledge”, when used to qualify any representation or warranty, shall mean
that such Party has no actual knowledge that such representation or warranty is
not true and correct to the same extent as provided in the applicable
representation or warranty. For the purpose of this definition, (a) the “actual
knowledge” of Parent shall mean the actual present awareness of Alan Aldworth,
Richard Surratt, Todd Buchardt, David “Skip” Prichard, Bill Rozek and Kevin
Norris and, for the purposes of Section 4.23 only, Suzanne BeDell and Rod
Galvin, and (b) the “actual knowledge” of a Buying Party shall mean the actual
present awareness of Andrew Snyder, Larisa Trainor and Michael Jakobowski.

“Law” shall mean any foreign, federal, state or local law, statute, ordinance,
regulation, rule, constitution, code, order or treaty of any Governmental
Authority.

“Lease” shall have the meaning prescribed to such term in Section 4.10(b).

 

- 7 -



--------------------------------------------------------------------------------

“Leased Real Property” shall have the meaning prescribed to such term in
Section 4.10(b).

“Liens” shall mean all liens, charges, security interests, pledges, mortgages,
easements or other encumbrances of any kind (other than restrictions on transfer
generally arising under the Securities Act or other applicable securities Laws).

“LLC Agreement” shall have the meaning prescribed to such term in
Section 2.2(b)(2).

“Loss” shall mean any liability, expense (including reasonable attorneys’ fees),
loss, damage, obligation or responsibility; provided, however, Losses shall not
include consequential damages, special damages, incidental damages, indirect
damages, lost profits, punitive damages or similar items, except to the extent
that such damages reflect actual amounts owed to any Person as a result of any
Third Party Claim.

“Material Adverse Effect” shall mean any effect, event, change, condition or
occurrence that has or would reasonably be expected to have a material adverse
effect on (a) the results of operations, condition (financial or otherwise),
assets or liabilities of the Business or the Acquired Entities taken as a whole,
after taking into effect any insurance recoveries, other than effects relating
to (i) changes, effects, events, occurrences or circumstances that generally
affect the United States or the global economy or the industries in which the
Business operates, except to the extent that the Business is affected in a
disproportionate manner as compared to other similar businesses within the
industry in which it operates, (ii) general economic, financial or securities
market conditions in the United States or elsewhere, (iii) the execution,
delivery or announcement of this Agreement or the announcement of the
Transactions, (iv) changes in GAAP applicable to the Business after the date
hereof, (v) changes in Laws or interpretations thereof by a Governmental
Authority after the date hereof, (vi) changes, effects or events caused by or
resulting from the taking of any action required or permitted by this Agreement
or approved by Buyer Parent or (vii) any outbreak or material escalation of
hostilities in which the United States is involved or any act of terrorism
within the United States or directed against its facilities or citizens wherever
located or (b) the ability of the U.S. Company or Canada/U.K. LLC to consummate
the Transactions.

“Maximum Amount” shall have the meaning prescribed to such term in
Section 10.1(b)(2).

“Merger” shall have the meaning prescribed to such term in the Recitals.

“Minimum Amount” shall have the meaning prescribed to such term in
Section 10.1(b)(1).

“Names and Marks” shall have the meaning prescribed to such term in
Section 6.9(a).

“Objection” shall have the meaning prescribed to such term in Section 3.2(b).

 

- 8 -



--------------------------------------------------------------------------------

“Objection Disputes” shall have the meaning prescribed to such term in
Section 3.2(b).

“Other Business Employees” shall mean (i) all Persons who were previously
employed by the Acquired Entities, and (ii) directors, consultants and
independent contractors who perform services for the Acquired Entities.

“Owned Real Property” shall have the meaning prescribed to such term in
Section 4.10(a).

“Parent” shall have the meaning set forth in the preamble.

“Parent Affiliated Group” shall have the meaning prescribed to such term in
Section 4.14(a).

“Parent’s Auditors” shall mean KPMG LLP.

“Parent Disclosure Schedule” shall mean the schedules delivered by Parent to the
Buying Parties in a letter executed by Parent dated the date hereof.

“Parent Group Company” shall have the meaning prescribed to such term in
Section 8.5(a)(1).

“Parent Guarantees” shall have the meaning prescribed to such term in
Section 6.8.

“Parent Indemnitees” shall have the meaning prescribed to such term in
Section 10.1(c).

“Parent Termination Fee” shall have the meaning prescribed to such term in
Section 11.3(a).

“Party” or “Parties” shall have the meaning set forth in the preamble.

“Paying Party” shall have the meaning prescribed to such term in
Section 6.7(l)(4).

“PBGC” shall have the meaning prescribed to such term in Section 4.16(c).

“Permits” shall mean licenses, permits or franchises issued by any Governmental
Authority and other certificates, authorizations and approvals of any
Governmental Authority.

“Permitted Liens” shall mean all (a) Liens set forth on Schedule 1.4; (b) Liens
for Taxes, assessments and other governmental charges not yet due and payable
or, if due, (i) not delinquent or (ii) being contested in good faith by
appropriate proceedings during which collection or enforcement against the
property is stayed; (c) mechanics’, workmen’s, repairmen’s, warehousemen’s,
carriers’ or other like liens arising or incurred in the ordinary course of
business; (d) liens associated with original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business;

 

- 9 -



--------------------------------------------------------------------------------

(e) with respect to any parcel of the Real Property: (i) easements, licenses,
covenants, rights-of-way and other similar restrictions, including any other
agreements or restrictions that are filed of record or otherwise set forth in a
title insurance policy, title insurance commitment, abstract or other similar
report or listing, (ii) any conditions that may be shown by a plat of survey or
physical inspection of the Real Property and (iii) zoning, building and other
similar restrictions, so long as none of (i), (ii) or (iii) prevent the use of
such Real Property substantially as currently used; and (f) other Liens, that
would not be reasonably be expected to materially impair the continued use or
operation of the applicable asset or real property.

“Permitted Transactions” shall have the meaning prescribed to such term in
Section 6.1.

“Person” shall mean any individual, firm, partnership, association, trust,
corporation, joint venture, unincorporated organization, limited liability
company, Governmental Authority or other entity, or, for the purposes of
Section 6.3, group (which term will include a “group” as such term is defined in
section 13(d)(3) of the Exchange Act).

“Pre-Closing Period” shall have the meaning prescribed to such term in
Section 8.1(a).

“Preferred Stock” shall mean the U.S. Company’s Series A Preferred Stock, the
certificate of designation of which is attached hereto as Exhibit A.

“Preliminary Statement” shall have the meaning prescribed to such term in
Section 3.1.

“Proceeding” shall mean any action, suit or formal investigation.

“Proceeding Notice” shall have the meaning prescribed to such term in
Section 8.2.

“Proper Courts” shall have the meaning prescribed to such term in Section 13.9.

“ProQuest Equity Plans” shall mean the Bell and Howell Company 1995 Stock Option
Plan, the 2003 ProQuest Strategic Performance Plan, the Non-Employee Directors’
Stock Option Plan and any other plan or arrangement pursuant to which equity
awards have been made to Business Employees.

“ProQuest Information Access Canada” shall mean ProQuest Information Access
Limited, a Canadian corporation.

“ProQuest Information & Learning UK” shall mean ProQuest Information & Learning
Limited, a company incorporated in England and Wales.

“ProQuest Savings Plan” shall have the meaning prescribed to such term in
Section 6.7(c).

 

- 10 -



--------------------------------------------------------------------------------

“ProQuest UK Holdings” shall mean ProQuest UK Holdings Limited, a company
incorporated in England and Wales.

“Purchase Price” shall have the meaning prescribed to such term in
Section 2.3(c).

“Qualified Claims” shall have the meaning prescribed to such term in
Section 10.1(b)(1).

“Real Property” shall have the meaning prescribed to such term in
Section 4.10(c).

“Receiving Party” shall have the meaning prescribed to such term in
Section 6.7(l)(4).

“Reference Statement” shall have the meaning prescribed to such term in Schedule
1.1.

“Related Party Transaction” shall have the meaning prescribed to such term in
Section 4.21.

“Representatives” shall mean, with respect to any party hereto, that Party’s
employees, officers, directors, agents, accountants, consultants, legal counsel,
investment bankers, financing sources, agents and other representatives.

“Restrictions” shall mean any transfer restrictions, proxies, voting agreements,
agreements to sell or purchase and similar restrictions (other than restrictions
on transfer generally arising under the Securities Act or other applicable
securities Laws).

“Retained Subsidiaries” shall mean Voyager Holding Corp. and its Subsidiaries.

“Savings Plan Participants” shall have the meaning prescribed to such term in
Section 6.7(c).

“SEC” shall mean the Securities and Exchange Commission, and any successor
thereto.

“Second Merger” shall have the meaning prescribed to such term in Section 6.15.

“Second Merger Common Stock Consideration” shall have the meaning prescribed to
such term in Section 6.15.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, and any successor to such statute,
rules or regulations.

“September Working Capital Value” shall mean - $110,366,000.

“Serial Solutions Earnout Amount” shall mean the amount of “Earn-out Payments”
payable as of the Closing Date pursuant to that certain Stock Purchase Agreement
dated as of July 7, 2004, by and among Parent, the U.S. Company, Serial
Solutions, Inc. and the stockholders of Serial Solutions, Inc.

 

- 11 -



--------------------------------------------------------------------------------

“Sherman Act” shall mean the Sherman Act of 1890, as amended, and the rules and
regulations promulgated thereunder, and any successor to such statute, rules or
regulations.

“Stand-Alone Benefit Plans” shall have the meaning prescribed to such term in
Section 6.7(b).

“Straddle Period” shall have the meaning prescribed to such term in
Section 8.1(a).

“Subsidiary” or “Subsidiaries” of any Person shall mean any corporation,
partnership, limited liability company or other legal entity in which such
Person (either alone or through or together with any other Subsidiary), owns,
directly or indirectly, 50% or more of the stock or other equity or ownership
interests, the holder of which is generally entitled to elect a majority of the
board of directors or other governing body of such legal entity.

“Superior Proposal” means any bona fide written Alternative Proposal that
Parent’s Board determines in good faith (after consultation with its financial
advisor) to be more favorable (taking into account (i) all financial and
strategic considerations, including relevant legal, financial, regulatory and
other aspects of such Alternative Proposal and the Transactions deemed relevant
by Parent’s Board, (ii) the identity of the third party making such Alternative
Proposal, (iii) the anticipated timing, conditions and prospects for completion
of such Alternative Proposal, including the prospects for obtaining regulatory
approvals and financing, and any third party shareholder approvals and (iv) the
other terms and conditions of such Alternative Proposal) to Parent’s
stockholders than the Transactions.

“Supplemental Information” shall have the meaning prescribed to such term in
Section 6.11.

“Surviving LLC” shall have the meaning prescribed to such term in Section 2.2.

“Taxes” shall mean (i) any federal, state, provincial, local, territorial and
foreign income, profits, capital gains, franchise, gross receipts, payroll,
sales, employment, use, property, real estate, excise, value added, estimated,
stamp, withholding and any other taxes, duties or assessments, together with all
interest, penalties and additions imposed with respect to such amounts or
(ii) any liability for the taxes of any Person other than the Acquired Entities
(A) under Treasury Regulation § 1.1502-6 (or any similar provision of state,
local or foreign Law), (B) as a transferee or successor, (C) by contract or
(D) otherwise.

“Tax Returns” shall mean all federal, state, local, provincial and foreign tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended tax return relating to Taxes (as they relate to the
Business).

“Termination Date” shall mean April 1, 2007.

 

- 12 -



--------------------------------------------------------------------------------

“Third Party Claim” shall have the meaning prescribed to such term in
Section 10.4.

“Transaction Bonuses” shall mean transaction bonuses which become payable in
connection with the Transactions, other than those payable by Parent.

“Transactions” shall have the meaning prescribed to such term in the Recitals.

“Transition Services Agreement” shall have the meaning prescribed to such term
in Section 9.4.

“UK Companies” means ProQuest Information & Learning UK and ProQuest UK Holdings
Ltd.

“UK Pension Plan” shall have the meaning prescribed to such term in
Section 6.7(l)(1).

“UK Pension Underfunding” shall have the meaning prescribed to such term in
Section 6.7(l)(1).

“Units” shall have the meaning prescribed to such term in Section 2.2(a).

“U.S. Company “ shall have the meaning prescribed to such term in the preamble.

“Voyager Holding Corp.” shall mean Voyager Holding Corp., a Delaware
corporation.

“Voyager Transfer” shall mean the transfer of all of the issued and outstanding
capital stock of Voyager Holding Corp. to Parent or a designated Subsidiary of
Parent.

ARTICLE II

TRANSACTIONS; CONSIDERATION

2.1 Issuance of Preferred Stock. Subject to the satisfaction or waiver of the
conditions set forth in Article VII, at the Closing and as of the Closing Date
(as hereinafter defined), the U.S. Company shall issue to Buyer Parent (or to a
wholly-owned Subsidiary of Buyer Parent designated in writing at least two
(2) days prior to the Closing Date), 1,000 shares of Preferred Stock, and Buyer
Parent shall deliver (or cause to be delivered) the Issuance Price to the U.S.
Company in exchange therefor.

2.2 Merger. Subject to the satisfaction or waiver of the conditions set forth in
Article VII, at the Closing and as of the Closing Date, and in accordance with
Section 18-209 of the Delaware Act, immediately after the Issuance on the
Closing Date and the UK Pension Underfunding payment pursuant to
Section 6.7(l)(1) and (2) (if applicable), Canada/U.K. LLC shall be merged with
and into Buyer Sub and the separate existence of Canada/U.K. LLC shall thereupon
cease, and Buyer Sub, as the surviving entity, shall by virtue of the Merger
continue its existence as a limited liability company under the laws of the
State of Delaware (the “Surviving LLC”).

 

- 13 -



--------------------------------------------------------------------------------

(a) Conversion of Units. At the Closing Date, by virtue of the Merger, and
without any action or the part of Buyer Sub or Canada/U.K. LLC:

(1) all membership interests of Buyer Sub outstanding immediately prior to the
Closing date shall be remain outstanding as membership interests in the
Surviving LLC.

(2) all membership interests of Canada/U.K. LLC outstanding immediately prior to
the Closing Date (the “Units”) shall be exchanged for the right to receive, in
the aggregate, the Base Price.

(b) The Surviving LLC.

(1) The name of the Surviving LLC from and after the Closing Date shall be “I&L
Operating LLC”.

(2) The Certificate of Formation and the Limited Liability Company Agreement of
Buyer Sub (the “LLC Agreement”), as in effect on the date hereof, shall, from
and after the Closing Date, be and continue to be the Certificate of Formation
and the LLC Agreement of the Surviving LLC unless and until amended in
accordance with their terms and applicable law.

(3) As of the Closing Date, the managers of Buyer Sub immediately prior to the
Closing Date shall manage the Surviving LLC in accordance with the Delaware Act
and the LLC Agreement of the Surviving LLC.

(4) The officers of Buyer Sub immediately prior to the Closing Date shall be the
officers of the Surviving LLC, each of whom shall hold office until his or her
respective successor is elected and shall qualify in accordance with the LLC
Agreement of the Surviving LLC.

(c) Effects of the Merger. Upon the Merger, for all purposes of the laws of the
State of Delaware:

(1) all of the rights, privileges and powers of Buyer Sub and Canada/U.K. LLC,
and all property, real, personal and mixed, and all debts due to Buyer Sub and
Canada/U.K. LLC, as well as all other things and causes of action belonging to
Buyer Sub and Canada/U.K. LLC, shall be vested in the Surviving LLC and shall
thereafter be the property of the Surviving LLC as they were of Buyer Sub and
Canada/U.K. LLC;

(2) the title to any real property vested by deed or otherwise, under the laws
of the State of Delaware, in Buyer Sub and Canada/U.K. LLC, shall not revert or
be in any way impaired;

 

- 14 -



--------------------------------------------------------------------------------

(3) all rights of creditors and all liens upon any property of Buyer Sub and
Canada/U.K. LLC shall be preserved unimpaired, and all debts, liabilities and
duties of Buyer Sub and Canada/U.K. LLC shall attach to the Surviving LLC, and
may be enforced against it to the same extent as if such debts, liabilities and
duties had been incurred or contracted by the Surviving LLC; and

(4) the Merger shall not require Canada/U.K. LLC to wind up its affairs under
Section 18-803 of the Delaware Act or pay its liabilities and distribute its
assets under Section 18-804 of the Delaware Act.

(d) Transfer, Conveyance and Assumption. At the Closing Date, Buyer Sub shall
continue in existence as the Surviving LLC, and without further transfer,
succeed to and possess all of the rights, privileges and powers of Canada/U.K.
LLC, and all of the assets and property of whatever kind and character of
Canada/U.K. LLC shall vest in the Surviving LLC without further act or deed;
thereafter, Buyer Sub, as the Surviving LLC, shall be liable for all of the
liabilities and obligations of Canada/U.K. LLC, and any claim or judgment
against Canada/U.K. LLC may be enforced against Buyer Sub, as the Surviving LLC,
in accordance with Section 18-209 of the Delaware Act.

(e) Further Assurances. If at any time Buyer Sub shall consider or be advised
that any further assignment, conveyance or assurance is necessary or advisable
to vest, perfect or confirm of record in the Surviving LLC the title to any
property or right of Canada/U.K. LLC, or otherwise to carry out the provisions
hereof, the proper representatives of Canada/U.K. LLC as of the Closing Date
shall execute and deliver any and all proper deeds, assignments, and assurances
and do all things necessary or proper to vest, perfect or convey title to such
property or right in the Surviving LLC, and otherwise to carry out the
provisions hereof.

2.3 Purchase Price.

(a) The aggregate consideration in the Issuance for all of the Preferred Stock
shall be $122,000,000 (the “Issuance Price”). Immediately after the Issuance,
but before the Merger, the U.S. Company shall use the net proceeds of the
Issuance (i) to repay Funded Debt owed by the U.S. Company to Parent and,
following such repayment, all intercompany balances between Parent and its
Subsidiaries (other than the Acquired Entities), on the one hand, and the
Acquired Entities, on the other hand, shall be cancelled, and (ii) to cause UK
Holdings to make the UK Pension Underfunding payment pursuant to
Section 6.7(l)(1) and (2) (if applicable).

(b) The aggregate consideration in the Merger shall be $222,262,000 less the
Issuance Price, less the Second Merger Common Stock Consideration, less the
amount of the Funded Debt of the Acquired Entities as of the Closing Date (after
giving effect to the transactions referred to in the second sentence of
Section 2.3(a)), less the Transaction Bonuses, less the Existing Severance
Costs, less the Serial Solutions Earnout Amount, less the IBM Cancellation Fee
(the “Base Price”).

 

- 15 -



--------------------------------------------------------------------------------

(c) The aggregate consideration in the Transactions shall be the Issuance Price,
plus the Base Price, plus the Second Merger Common Stock Consideration, subject
to adjustment pursuant to Article III below (the “Purchase Price”).

(d) Payment. At the Closing, (i) Buyer Parent shall pay to the U.S. Company the
aggregate amount of the Issuance Price in immediately available U.S. federal
funds, and (ii) Buyer Sub shall pay to the holders of Units the aggregate amount
of the Base Price in immediately available U.S. federal funds the Base Price
(collectively, the “Initial Payment”), to an account designated in writing by
Parent at least two (2) Business Days prior to the Closing Date.

(e) Purchase Price Allocation. Schedule 2.3(e) sets forth the allocation of the
consideration for the Transactions. The Buying Parties and Parent agree that no
Party will take a position on any report, return, or other documents filed with
any Governmental Authority or in any Proceeding that is in any manner
inconsistent with Schedule 2.3(e).

ARTICLE III

ADJUSTMENTS TO PURCHASE PRICE

3.1 Adjustment Calculation. Not later than ninety (90) days after the Closing
Date, Buyer Parent shall deliver to Parent a statement of the Closing Working
Capital Value (the “Preliminary Statement”). The Preliminary Statement shall
include Buyer’s calculation of Closing Working Capital Value. The Preliminary
Statement shall be prepared in accordance with Schedule 1.1.

3.2 Final Determination.

(a) If Parent indicates in writing its acceptance of the Preliminary Statement
and of Buyer Parent’s calculation of the Closing Working Capital Value, or fails
to object thereto in accordance with Section 3.2(b), then Buyer Parent’s
calculation of the Closing Working Capital Value reflected in the Preliminary
Statement shall be deemed to be the final Closing Working Capital Value. When
determining the final amount of the Closing Working Capital Value, the Closing
Working Capital Value shall be decreased by fifty percent (50%) of the amount of
any accruals incurred by the Acquired Entities between the period commencing on
October 1, 2006 and ending on the Closing Date for payment obligations of the
Acquired Entities or the Buying Parties referenced in Schedule 3.2(a) (it being
understood that such accruals shall be excluded from the calculation of
September Working Capital Value and from the calculation of the Closing Working
Capital Value except as expressly provided in this sentence). Such accruals
shall be determined consistent with the internal balance sheet of the Acquired
Entities at September 30, 2006.

(b) Parent may indicate in writing its objection to the calculation of the
Closing Working Capital Value by written notice to Buyer Parent delivered within
twenty (20) days following delivery by Buyer Parent of the Preliminary Statement
(the “Objection”), which shall specify in detail any disputes or objections
thereto (the “Objection Disputes”) and Parent’s proposed resolution of each such
dispute. If proper Objection is timely delivered, then Parent and Buyer Parent
shall endeavor in good faith

 

- 16 -



--------------------------------------------------------------------------------

to resolve the Objection Disputes and to agree on a mutually acceptable
calculation of the Closing Working Capital Value. If, within twenty (20) days
following delivery of the Objection, Parent and Buyer Parent have not resolved
all Objection Disputes and agreed to the Closing Working Capital Value, then
Buyer Parent and Parent shall engage one of the so-called “big four” accounting
firms (other than Parent’s Auditors or the auditors used by Buyer Parent or its
Affiliates), reasonably acceptable to Parent and Buyer Parent (the “Designated
Arbitrator”), to resolve any unresolved Objection Disputes. If the parties fail
to agree upon a Designated Arbitrator, then the Designated Arbitrator shall be a
firm of certified public accountants designated by the American Arbitration
Association in New York, New York. The Designated Arbitrator shall be instructed
to set forth a procedure to provide for prompt resolution and make its
determination in respect of the Closing Working Capital Value within thirty
(30) days following its retention. The Closing Working Capital Value will be
determined by the Designated Arbitrator in accordance with the Schedule 1.1.
Each Party shall submit to the Designated Arbitrator and exchange with each
other, on a schedule to be determined by the Designated Arbitrator, a proposed
Closing Working Capital Value, together with a statement, including all
supporting documents or other evidence upon which it relies, setting forth such
party’s explanation as to why its proposal is reasonable and appropriate. Based
upon the Parties’ submission of such proposals and supporting documents to the
Designated Arbitrator, the Designated Arbitrator shall resolve all unresolved
Objection Disputes and shall determine the Closing Working Capital Value. The
Designated Arbitrator’s determination shall be limited to awarding only one of
the two proposals submitted, shall be made within fifteen (15) days of its
receiving such proposals and supporting documents, and shall be set forth in a
written statement delivered to Parent and Buyer Parent. The Designated
Arbitrator’s determination of such Objection Disputes and the Closing Working
Capital Value shall be final and binding upon the parties hereto. A judgment of
a court of competent jurisdiction in accordance with Section 13.9 may be entered
to enforce the Designated Arbitrator’s determination. All fees and costs of the
Designated Arbitrator, if any, shall be paid by the Party whose Closing Working
Capital Value is rejected by the Designated Arbitrator. The process set forth in
this Section 3.2 shall be the exclusive remedy of the Parties for any disputes
related to items reflected on the Preliminary Statement or covered by the
calculation of the Closing Working Capital Value, whether or not the underlying
facts and circumstances constitute a breach of any representations or
warranties.

3.3 Purchase Price Adjustment.

(a) Following Closing, in accordance with Section 3.2, the Base Price will be
increased or decreased as set forth below to arrive at the Purchase Price:

(1) if the Closing Working Capital Value exceeds the September Working Capital
Value, the amount of such excess will be added to the Base Price and Buyer
Parent shall pay the amount of such excess to Parent in accordance with
Section 3.3(c); and

(2) if the Closing Working Capital Value is less than the September Working
Capital Value, the amount of such deficit will be subtracted from the Base Price
and Parent shall pay the amount of such excess to Buyer Parent in accordance
with Section 3.3(c).

 

- 17 -



--------------------------------------------------------------------------------

(b) Any amount owing pursuant to Section 3.3(a) above shall bear interest from
and including the Closing Date to, but excluding, the date of payment or
delivery, as applicable, at a rate per annum equal to 8%, calculated daily on
the basis of a year of three hundred sixty-five (365) days and the actual number
of days elapsed.

(c) Any amounts owing under this Section 3.3 shall be paid by Buyer Parent or
Parent, as the case may be, by wire transfer to the account or accounts
specified by the payee within five (5) Business Days following the final
determination of the Closing Working Capital Value.

3.4 Allocated Tax Credits Benefit.

(a) After the Closing, the Buyer Parent shall pay or cause to be paid to the
Parent eighty percent (80%) of the amount of any Allocated Tax Credits Benefit
not later than five (5) Business Days after the date on which the Company, the
Buying Parties or any Group of which any of the Company or a Buying Party is a
member files an annual (or part-year, in the case of a short Tax year) federal
Income Tax Return with respect to a period for which an Allocated Tax Credits
Benefit is actually realized.

(b) Within thirty (30) days of filing a federal Income Tax Return with respect
to a period for which an Allocated Tax Credits Benefit is actually realized, the
accounting firm that prepared the federal Income Tax Return shall provide the
Parent with a notice setting forth the Allocated Tax Credits Benefit that was
realized during such period.

3.5 Cooperation. Following the Closing, the Buying Parties shall and shall cause
the Business and their officers, employees, consultants, accountants and agents
to cooperate fully with Parent and its representatives in connection with
Parent’s evaluation of the Preliminary Statements or any Objection Dispute and
to provide any information reasonably requested by Parent and its
representatives in connection with its evaluation of the Preliminary Statement
or with any Objection Dispute.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT, THE U.S. COMPANY, AND CANADA/U.K. LLC

Except as set forth on the Parent Disclosure Schedule, Parent, the U.S. Company,
and Canada/U.K. LLC hereby represent and warrant to the Buying Parties as
follows:

4.1 Corporate Existence and Good Standing.

(a) Parent is a corporation validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own, directly or indirectly, its assets and to carry on its business as now
conducted. Each Acquired Entity is a corporation or similar legal entity,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all necessary corporate or other power and authority to
conduct its business as it is now conducting business. Each Acquired Entity is
legally qualified to transact business as a foreign corporation and is in good
standing in each jurisdiction where

 

- 18 -



--------------------------------------------------------------------------------

the nature of its properties and the conduct of its business requires such
qualification, except for those jurisdictions where the failure to so qualify or
be in good standing would not reasonably be expected to have a Material Adverse
Effect. True and complete copies of the Certificate of Incorporation, as
amended, and Bylaws of the U.S. Company, each as in effect on the date hereof,
have been made available to Buyer.

(b) Canada/U.K. LLC is a newly formed Delaware limited liability company whose
only holdings consist of all of the issued and outstanding stock of ProQuest
Information Access Limited and ProQuest UK Holdings Limited. Canada/U.K. LLC has
been formed solely for the purpose of entering into the Merger and, prior to the
Closing Date, will have no other assets and will have incurred no liabilities,
except as contemplated herein.

4.2 Authority; Execution; Enforceability. Each of Parent, the U.S. Company, and
Canada/U.K. LLC has all requisite power and authority to (a) execute and deliver
this Agreement, (b) perform its obligations hereunder, and (c) consummate the
Transactions contemplated hereby. The execution and delivery of this Agreement,
the performance of its obligations hereunder, and the consummation of the
Transactions, by each of Parent, the U.S. Company, and Canada/U.K. LLC has been
duly authorized by all requisite action on the part of each of them and no other
action on the part of Parent, the U.S. Company or Canada/U.K. LLC is necessary
for the execution, delivery and performance of this Agreement or the
consummation of the Transactions. Assuming the due authorization, execution and
delivery of this Agreement by all other parties hereto, this Agreement
constitutes the valid and binding obligation of Parent, the U.S. Company, and
Canada/U.K. LLC, enforceable against Parent, the U.S. Company, and Canada/U.K.
LLC in accordance with its terms, subject to (x) bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally and (y) general principles of equity.

4.3 Capitalization. The U.S. Company has an authorized capitalization consisting
of 1,000 shares of Common Stock and 1,000 shares of Preferred Stock. All the
shares to be issued hereunder to Buyer Parent will have been duly issued, fully
paid and non-assessable. Except for rights arising under this Agreement, there
is no, and immediately following the Closing there will not be any, outstanding
option, warrant, right, subscription, call, unsatisfied preemptive right or
other agreement or right of any kind to purchase or otherwise acquire from the
U.S. Company any capital stock of the U.S. Company.

4.4 Absence of Conflicts. Except as set forth on Section 4.4 of the Parent
Disclosure Schedule, the execution and delivery of this Agreement by Parent and
the consummation by each of Parent, the U.S. Company, and Canada/U.K. LLC of the
Transactions will not (a) violate, conflict with or result in the breach of the
certificate of incorporation or bylaws (or similar organizational documents) of
Parent, the U.S. Company, or Canada/U.K. LLC, (b) conflict with or violate any
Law or order, judgment or decree of any Governmental Authority applicable to
Parent or any Acquired Entity or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination or cancellation, modification or acceleration
of, any Contract to which Parent or any Acquired Entity is a party, except, in
the case of clauses (b) and (c), as would not reasonably be expected to have a
Material Adverse Effect.

 

- 19 -



--------------------------------------------------------------------------------

4.5 Governmental Approvals; Consents. No claim, legal action, suit, arbitration,
governmental investigation or other legal or administrative Proceeding is
pending or, to the Knowledge of Parent, threatened against any of Parent, the
U.S. Company, and Canada/U.K. LLC or the Business which would enjoin or delay
the Transactions. Except as required by Antitrust Laws or clearance with respect
to the UK Pension contemplated by Section 6.7(l), no consent, approval, order or
authorization of, license or permit from, notice to or registration, declaration
or filing with any Governmental Authority or of any third party, is or has been
required on the part of Parent or the Acquired Entities in connection with the
execution and delivery of this Agreement or the consummation of the
Transactions, except for such consents, approvals, orders or authorizations of,
licenses or permits, filings or notices the failure of which to obtain or make
would not reasonably be expected to have a Material Adverse Effect or which have
been obtained or which may be necessary as a result of any facts relating solely
to the Buying Parties or their Affiliates.

4.6 Acquired Entities.

(a) Section 4.6(a) of the Parent Disclosure Schedule sets forth for each
Acquired Entity (i) its name and jurisdiction of formation, (ii) the authorized,
issued and outstanding equity ownership interests of such entity, and (iii) the
names of the holders thereof, and the number of ownership interests held by each
such holder.

(b) Each holder of the ownership interests of each Acquired Entity listed on
Section 4.6(a) of the Parent Disclosure Schedule has good and valid title to,
and is the sole record and beneficial owner of, such ownership interests, free
and clear of all Liens and Restrictions.

(c) All of the equity ownership interests of each Acquired Entity listed on
Section 4.6(a) of the Parent Disclosure Schedule have been validly issued, have
been fully paid and are nonassessable. There are no outstanding options,
warrants, agreements or other rights of any kind relating to the sale or
issuance of additional shares of capital stock or other securities in, or of any
securities convertible into, exchangeable for or evidencing the right to
purchase any shares of capital stock or other securities in any Acquired Entity.

4.7 Financial Representation. The Cash Flow of the Business was not less than
$3.75 million for the 12 months ended September 30, 2006. For purposes of this
Section 4.7 “Cash Flow” shall mean earnings before interest, taxes, depreciation
and amortization, minus capital expenditures, plus or minus the change in the
Working Capital balance between October 1, 2005 and September 30, 2006, minus
cash payments for capitalized leases. For this purpose, Working Capital shall be
determined in the same manner as Closing Working Capital Value and September
Working Capital Value are determined for purposes of Schedule 1.1.

4.8 Absence of Changes. Except as set forth on Section 4.8 of the Parent
Disclosure Schedule or as contemplated or permitted by this Agreement, since
October 1, 2006 (i) the Acquired Entities have conducted the Business in all
material respects in the ordinary course consistent with past practice,
(ii) there has not occurred any change or event that has resulted in, or would
reasonably be expected to have, a Material Adverse Effect and (iii) the Acquired
Entities and Parent and its Affiliates (relative to the Acquired Entities) have
not:

 

- 20 -



--------------------------------------------------------------------------------

(a) sold, assigned, licensed, transferred, leased or otherwise disposed of
assets having a fair market value in excess of $100,000, except for sales of
inventory or non-exclusive licenses in the ordinary course of business;

(b) taken any action that, if taken during the period from the date of this
Agreement through the Closing, would have required the consent of Buyer Parent
under Section 6.1(a), (b) or (c); or

(c) entered into any agreement, arrangement, understanding or commitment to take
any of the actions specified in clauses (a) through (c) in this Section 4.8.

4.9 Assets. Except as set forth on Section 4.9 of the Parent Disclosure
Schedule, the assets of the Acquired Entities constitute substantially all of
the properties, assets and rights used by the Acquired Entities in the conduct
of the Business as currently conducted.

4.10 Real Property.

(a) Section 4.10(a) of the Parent Disclosure Schedule lists all of the real
property and interests therein owned by any Acquired Entity (with all easements
and other rights appurtenant to such property, the “Owned Real Property”) and,
relative to each such property or interest, the Acquired Entity that owns it.
The applicable Acquired Entity holds fee simple title to each applicable parcel
of Owned Real Property, free and clear of any Liens, except Permitted Liens.

(b) Section 4.10(b) of the Parent Disclosure Schedule lists all of the material
real property and interests therein leased or subleased by any Acquired Entity
(the “Leased Real Property”). For each item of Leased Real Property,
Section 4.10(b) of the Parent Disclosure Schedule lists the lease or sublease,
pursuant to which the applicable Acquired Entity holds a possessory interest in
the Leased Real Property and all material amendments, renewals, or extensions
thereto (each, a “Lease”). To the Parent’s Knowledge, each Lease is valid and
binding. The leasehold interest of an Acquired Entity with respect to each item
of Leased Real Property is held free and clear of any Liens, except Permitted
Liens. Except as set forth on Section 4.10(b) of the Parent Disclosure Schedule,
no Acquired Entity is a sublessor of, and has not assigned any Lease covering,
any portion of the Leased Real Property.

(c) The Owned Real Property and the Leased Real Property (collectively, the
“Real Property”) constitute all material interests in real property currently
owned or leased in connection with the Business. No Acquired Entity has received
written notice that the location, construction, occupancy, operation or use of
the buildings located on the Real Property violates any restrictive covenant or
deed restriction recorded against such Real Property or any other Laws, except
for such violations which would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.

4.11 Contracts.

(a) Except as set forth in Section 4.11 of the Parent Disclosure Schedule, there
are no outstanding Contracts to which any Acquired Entity is a party or by which
any Acquired Entity is bound that:

(1) involve commitments by such Person for terms in excess of three (3) years
and involve annual payments or receivables of more than $200,000;

 

- 21 -



--------------------------------------------------------------------------------

(2) individually involve payment of more than $500,000 in the aggregate by such
Person and are not terminable by their terms, without penalty, on twelve
(12) months or less notice;

(3) consist of obligations for Funded Debt in excess of $1,000,000;

(4) involve employment, severance or other agreements involving compensation of
Business Employees for services rendered or to be rendered, other than
arrangements with Business Employees having base salaries less than $150,000 per
year;

(5) consist of Contracts for the supply of products or services, involving
annual payments in excess of $250,000, which are required for the ongoing
conduct of the Business following Closing and not reasonably available from
another source;

(6) consist of Contracts for the license, use, development or disclosure of
material Intellectual Property owned by a third party (other than Contracts for
(i) the license of off-the-shelf computer software that is generally available
to the public or (ii) content provided by publishers to the Acquired Entities in
connection with the Business);

(7) consist of Contracts between an Acquired Entity, on one hand, and Parent or
any of Parent’s other Affiliates that are not an Acquired Entity, on the other
hand;

(8) grants any Lien upon any asset of the Business outside of the ordinary
course of business, except for Permitted Liens;

(9) contains any covenant or provision currently in effect which by its terms
prohibits the Business from competing with any Person in any geographic area in
which the Business generated more than 5% of its revenue in fiscal year 2005; or

(10) provides by its terms that the Business indemnify any other Person, other
than as is in the ordinary course of business.

(b) Contracts required to be disclosed on Section 4.11 of the Parent Disclosure
Schedule are hereafter referred to as the “Disclosed Contracts”.

(c) Each Disclosed Contract is valid and binding on the applicable Acquired
Entity, and, to the Knowledge of Parent, is valid and binding on the other
parties thereto, except as would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect. The applicable Acquired Entity
that is a party to the Disclosed Contract and, to the Knowledge of Parent, the
other parties thereto are not in default or breach under any such Disclosed
Contract, and there are no pending claims affecting the Disclosed Contracts as
of which any Acquired Entity has written notice, except where such default,
breach or claim would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

- 22 -



--------------------------------------------------------------------------------

4.12 Litigation; Orders. Except as set forth on Section 4.12 of the Parent
Disclosure Schedule, there is no pending or, to the Knowledge of Parent, threat
of any legal or administrative Proceeding against the Business or the Acquired
Entities that would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect. There is no judgment, order, injunction or
decree imposed upon any Acquired Entity by any Governmental Authority relating
to the Acquired Entity, except for such judgments, orders, injunctions or
decrees which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

4.13 Intangible Property Rights. Section 4.13(i) of the Parent Disclosure
Schedule sets forth a true and complete list of all patents and patent
applications, registered trademarks and trademark applications, registered
copyrights and copyright applications, and domain name registrations included in
the Intellectual Property Assets that are material to the operation of the
Business as currently conducted. To the Knowledge of Parent, with respect to
each item of Intellectual Property Assets that is material to the operation of
the Business as currently conducted, an Acquired Entity has the valid right to
own or use such Intellectual Property Asset, free and clear of any Liens, other
than Permitted Liens. Except as set forth on Section 4.13(ii) of the Parent
Disclosure Schedule, to the Knowledge of Parent, (a) no Person is engaging in
any activity that infringes any Intellectual Property Asset that is material to
the operation of the Business as currently conducted, (b) there is no pending or
written threat of any claim, action or proceeding or allegation of infringement
or offer of license asserted against Parent or the Acquired Entities alleging
that the operation of the Business as currently conducted or the use of any
Intellectual Property Assets in the operation of the Business as currently
conducted infringes, misappropriates, dilutes, or violates the Intellectual
Property of any third party, and (c) the operation of the Business as currently
conducted, and the use of the Intellectual Property Assets in connection
therewith, does not infringe, misappropriate, dilute, or violate the
Intellectual Property of any third party. Except as set forth on
Section 4.13(iii) of the Parent Disclosure Schedule or as otherwise provided in
the Transition Services Agreement, each item of Intellectual Property Assets
owned or used by the Acquired Entities immediately prior to the Closing
hereunder will be owned or available for use by the Business on substantially
similar terms and conditions immediately subsequent to the Closing hereunder.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Acquired Entities are taking or have taken
commercially reasonable actions to maintain, and the actions that, to the
Knowledge of Parent, are required to protect, each Intellectual Property Asset.
The Acquired Entities have a valid right to access and use all Business IT
Systems in connection with the operation of the Business. Except for the
services to be provided pursuant to the Transition Services Agreement, the
consummation of the Transactions will not impair or interrupt, in any material
respect, (i) the Acquired Entities’ or the Buying Parties’ access and use of, or
their right to access and use, any material portion of the Business IT Systems
and (ii) to the Knowledge of Parent, the Business’s customers’ and vendors’
access and use of any material portion of the Business IT Systems. The Acquired
Entities have taken commercially reasonable steps (A) to secure the Business IT
Systems from unauthorized access or use by any Person and (B) to ensure the
continued and uninterrupted operation of the Business IT Systems, including
employing adequate security, encryption, maintenance, disaster recovery,
redundancy, backup, archiving and virus or malicious device scanning/protection
measures. Neither Parent (with respect to the

 

- 23 -



--------------------------------------------------------------------------------

Business) nor any of the Acquired Entities has received written communication
from any customer alleging that the Business IT Systems used by the Acquired
Entities to provide products and services to their customers contain any
material errors or problems of a material nature that disrupt their operation.

4.14 Tax Matters.

(a) Neither the U.S. Company nor any of its U.S. Subsidiaries has been a member
of an affiliated group (within the meaning of Section 1504(a) of the Code or any
similar group defined under a similar provision of state, local or foreign Law)
filing a consolidated federal Income Tax Return other than a group the common
parent of which is Parent (the “Parent Affiliated Group”).

(b) The Parent Affiliated Group has filed all material Income Tax Returns that
it was required to file for each taxable period during which the U.S. Company or
any of its U.S. Subsidiaries was a member of the Parent Affiliated Group and all
such Income Tax Returns are true, correct and complete in all material respects.
All Income Taxes owed by the Parent Affiliated Group (whether or not shown on
any Tax Return) have been paid or have been adequately accrued for with respect
to each taxable period during which the U.S. Company or any of its U.S.
Subsidiaries was a member of the Parent Affiliated Group. No Parent or director
or officer (or employee responsible for Tax matters) of any of Parent and its
U.S. Subsidiaries expects any Governmental Authority to assess any additional
material Income Taxes against Parent Affiliated Group for any taxable period
during which the U.S. Company or any of its U.S. Subsidiaries was a member of
the Parent Affiliated Group. There is no dispute or claim concerning any Income
Tax Liability of the Parent Affiliated Group for any taxable period during which
the U.S. Company or any of its U.S. Subsidiaries was a member of the Parent
Affiliated Group either (A) claimed or raised by any Governmental Authority in
writing or (B) as to which any of Parent or the directors and officers (and
employees responsible for Tax matters) of any of Parent and its Subsidiaries has
Knowledge based upon personal contact with any agent of such authority. Except
as disclosed in Section 4.14(b) of the Parent Disclosure Schedule, Parent
Affiliated Group has not waived any statute of limitations in respect of any
material Income Taxes or agreed to any extension of time with respect to a
material Income Tax assessment or deficiency for any taxable period during which
the U.S. Company or any of its U.S. Subsidiaries was a member of the Parent
Affiliated Group.

(c) Except as disclosed in Section 4.14(c) of the Parent Disclosure Schedule,
each Acquired Entity has timely filed all material Tax Returns that it was
required to file and each such Tax Return is true, correct and complete in all
material respects. All Taxes due and owing (whether or not shown on any Tax
Return) have either been timely paid by each Acquired Entity or have been
adequately accrued for, and since October 1, 2006, no Acquired Entity has
incurred any material liability for Taxes outside the ordinary course of
business.

(d) No Acquired Entity is a party to any Tax sharing agreement. No Acquired
Entity is subject to any joint venture, cooperative, partnership or other
arrangement or contract that is treated as an entity (including a partnership)
for Federal income tax purposes.

 

- 24 -



--------------------------------------------------------------------------------

(e) Each Acquired Entity, its officers, directors, or any employee responsible
for Tax matters has complied with all rules and regulations relating to the
withholding of Taxes and the remittance of withheld Taxes in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party. No Governmental Authority is conducting or has
proposed in writing to conduct an audit with respect to any Tax Returns filed by
or with respect to any Acquired Entity. Except as set forth on Section 4.14(e)
of the Parent Disclosure Schedule, no material Tax deficiency has been proposed
or assessed in writing against any Acquired Entity, or with respect to the
activities of any Acquired Entity. No power of attorney has been granted by or
with respect to any Acquired Entity with respect to any matter relating to Taxes
which remains in effect. No Acquired Entity has engaged in any transaction that
would constitute a “reportable transaction,” a transaction substantially similar
to a “reportable transaction,” or a “tax shelter” within the meaning of
Sections 6011, 6111, 6662 or 6707A of the Code and the Treasury Regulations
thereunder or any analogous or similar state, local, or foreign Law. Except as
set forth on Section 4.14(e) of the Parent Disclosure Schedule, no Acquired
Entity will be required to include any item of income in, or exclude any item of
deduction from, any Tax period ending on or after the Closing Date as a result
of any (i) change in method of accounting for a taxable period (or portion
thereof) ending on or prior to the Closing Date, (ii) disposition made on or
prior to the Closing Date, (iii) item having been reported on the completed
contract method of accounting or the percentage of completion method of
accounting, (iv) “closing agreement” as described in Section 7121 of the Code or
similar state, local or foreign Tax Law, (v) prepaid amount received on or prior
to the Closing Date (excluding any amounts realized pursuant to Section 455) or
(vi) intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local or foreign Tax Law). No claim has ever been made in writing by a
Governmental Authority in a jurisdiction where any Acquired Entity does not file
Tax Returns that such Acquired Entity is or may be subject to Tax in that
jurisdiction.

(f) Parent has delivered to the Buying Parties (i) complete and correct copies
of all material Tax Returns of each Acquired Entity, and of all material
examination reports and statements of deficiencies assessed against or agreed to
by any Acquired Entity for all taxable periods for which the applicable statute
of limitations has not yet expired, and (ii) complete and correct copies of all
federal consolidated income Tax Returns of the Parent Affiliated Group for the
last three taxable years. Section 4.14(f) of the Parent Disclosure Schedule
lists each state, local, county, municipal or foreign jurisdiction in which any
Acquired Entity or any Subsidiary of an Acquired Entity files or is or has been
determined by any Governmental Entity to be required to file a Tax Return or is
or has been determined by a Governmental Entity to be liable for any Tax on a
“nexus” basis at any time for a taxable period for which the statute of
limitations has not expired.

(g) In the past five (5) years, no Acquired Entity has been a party to a
transaction that has been reported as a reorganization within the meaning of
Section 368 of the Code, or distributed a corporation (or been distributed) in a
transaction that is reported to qualify under Section 355 of the Code.

 

- 25 -



--------------------------------------------------------------------------------

(h) Each of the Foreign Subsidiaries has timely filed all material Tax Returns
that it was required to file and all such Tax Returns are true, correct and
complete in all material respects, and has timely paid all Taxes required to be
paid by it.

(i) There are no Liens for Taxes on any of the assets of the Acquired Entities,
other than Permitted Liens.

(j) None of the Foreign Subsidiaries is engaged in a trade or business in the
United States or has a permanent establishment in the United States.

(k) The aggregate Tax basis of the assets of the Business of the U.S. Company as
of September 30, 2006, was at least $288 million, and there has been no change
to the basis of such assets other than in the ordinary course of business since
that date.

(l) The amount of net operating loss carryforwards of Bigchalk Inc. apportioned
to the U.S. Company pursuant to the Treasury Regulations under Section 1502 of
the Code in connection with the Transactions and the Second Merger will be at
least $30 million.

(m) The aggregate Taxes payable in connection with the non-Income Tax matters
described in item 5 under the heading “Current Examinations (Audits) in Process”
in Section 4.14(e) of the Parent Disclosure Schedule shall not exceed $500,000.

4.15 Labor Matters.

(a) Except as described on Section 4.15 of the Parent Disclosure Schedule,

(1) neither Parent nor its Affiliates are party to any collective bargaining or
similar agreement with respect to the Business;

(2) no material employee strike, work stoppage, lock-out or labor dispute is
pending or, to Parent’s Knowledge, threatened against or involving the Business;

(3) no material unfair labor practice or similar charge or complaint against the
Business is pending, or to Parent’s Knowledge, threatened; and neither Parent
nor any of its Affiliates have engaged in any material unfair labor practices
within the meaning of the National Labor Relations Act and the Railway Labor
Act;

(4) no union grievance or similar complaint is pending or, to Parent’s
Knowledge, threatened with respect to the Business that is material to the
ongoing operation of the Business;

(5) no material collective bargaining or similar agreement is currently being
negotiated or is currently subject to negotiation or renegotiation by Parent or
its Affiliates with respect to the Business Employees; and

(6) no material action, suit or complaint, by or before any court, arbitrator or
governmental body, agency or authority has been brought against Parent or any of
its Affiliates by or on behalf of any Business Employee and is pending or, to
Parent’s Knowledge, is threatened.

 

- 26 -



--------------------------------------------------------------------------------

(b) Parent and its Affiliates (i) are in compliance in all material respects
with all applicable Laws respecting employment, employment practices, labor,
terms and conditions of employment, occupational safety and wage and hours, in
each case, with respect to the Business Employees; (ii) have withheld all
amounts required by law or by agreement to be withheld from the wages, salaries
and other payments to the Business Employees; (iii) are not liable for any
arrears of wages or any penalty for failure to comply with any of the foregoing;
and (iv) are not liable for any payment to any trust or other fund or to any
governmental or administrative authority, with respect to unemployment
compensation benefits, social security or other benefits for the Business
Employees.

(c) Notwithstanding the generality of any other representations and warranties
in this Agreement, the representations and warranties in this Section 4.15 and
Section 4.16 shall be deemed the only representations and warranties in this
Agreement with respect to matters directly or indirectly relating to, or arising
out of, employment, employment practices, labor, terms and conditions of
employment, occupational safety and wage and hours.

4.16 Employee Benefit Plans.

(a) Section 4.16(a) of the Parent Disclosure Schedule sets forth a list of
material Benefit Plans.

(b) Each Benefit Plan has in all material respects been established, maintained
and administered in accordance with its terms and in compliance with the
applicable Laws, including, without limitation, ERISA and the Code.

(c) With respect to each Benefit Plan: (i) each plan which is intended to be
“qualified” within the meaning of Section 401(a) of the Code has been determined
to be so qualified by the Internal Revenue Service and is so qualified, and each
related trust is exempt from taxation under Section 501(a) of the Code, if
applicable; (ii) there has been no “prohibited transaction,” as such term is
defined in Section 4975 of the Code or Section 406 of ERISA, within the last
five (5) years, (iii) within the last five (5) years, no such plan has been
terminated under either a distress or standard termination as provided in Title
IV of ERISA, nor has any notice of intent to terminate any plan been filed with
the Pension Benefit Guaranty Corporation (“PBGC”), nor has the PBGC issued any
notice of intent to terminate a plan; and (iv) no plan has incurred any
“accumulated funding deficiency,” as such term is defined in Section 412 of the
Code and Section 302 of ERISA (whether or not waived) within the last five (5)
years. Except as set forth on Section 4.16(c) of the Parent Disclosure Schedule,
there are no material actions, suits or other claims pending with respect to any
such Benefit Plan, other than routine claims for benefits, qualified domestic
relations orders (as defined in ERISA Section 206(d)) and qualified medical
child support orders (as defined in ERISA Section 609) and, to Parent’s
Knowledge, no such actions, suits or other claims are threatened.

(d) Except as set forth on Section 4.16(d) of the Parent Disclosure Schedule,
neither the execution and delivery of this Agreement, nor the consummation or
performance of any of the transactions contemplated herein, will (either alone
or together with

 

- 27 -



--------------------------------------------------------------------------------

any other event): (i) result in any payment (including, without limitation, any
bonus, severance, unemployment compensation, or forgiveness of indebtedness)
becoming due to any Business Employee, (ii) increase any benefit otherwise
payable under any Benefit Plan, (iii) result in the acceleration of the time of
payment, vesting or funding, of any such benefit, or (iv) result in any payment
or provision of any benefit or other right that would constitute an “excess
parachute payment” for purposes of Section 280G or Section 4999 of the Code.

(e) Neither Parent nor any ERISA Affiliate has or will have any liability
(contingent or otherwise) to or in connection with (i) any Benefit Plan that is
a “multiemployer plan,” within the meaning of Section 3(37) of ERISA, or
(ii) any other Benefit Plan subject to Title IV of ERISA.

(f) Except as set forth in Section 4.16(f) of the Parent Disclosure Schedule,
neither Parent nor its Affiliates (i) maintains or contributes to any Benefit
Plan (excluding any plan mandated by law) which provides, or has any liability
to provide, life insurance, health, severance or other employee welfare benefits
to any Business Employee upon his or her retirement or termination of
employment, except as may be required by Section 4980B of the Code; or (ii) has
ever represented, promised or contracted in written form to any Business
Employee (either individually or to Business Employees as a group) that such
Business Employee(s) would be provided with life insurance, health, severance or
other employee welfare benefits upon their retirement or termination of
employment, except to the extent required by Section 4980B of the Code.

(g) Neither Parent nor its Affiliates has classified any individual as an
“independent contractor” or of similar status who, according to a Benefit Plan
or the law of the jurisdiction, should have been classified as an employee of
the Acquired Entities or of similar status.

(h) Neither Parent nor its Affiliates has any liability, actual or contingent,
by reason of any Business Employee who was improperly excluded from
participating in any Benefit Plan.

(i) Parent and its Affiliates have complied in all material respects with all
Laws relating to the employment or retention of Business Employees. There are no
material lawsuits, grievances, proceedings, complaints or other proceedings
pending, or to the knowledge of Parent, threatened, including involving
governmental authorities and otherwise, in respect of such employment or
retention.

(j) Notwithstanding the generality of any other representations and warranties
in this Agreement, the representations and warranties in this Section 4.16 and
Section 4.15 shall be deemed the only representations and warranties in this
Agreement with respect to matters directly or indirectly relating to, or arising
out of, Benefit Plans or any Laws relating to the employment or retention of
Business Employees.

4.17 Compliance with Laws. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, (i) each
Acquired Entity has all Permits required by any Governmental Authority for the
operation of the

 

- 28 -



--------------------------------------------------------------------------------

Business and the use of its properties as presently conducted or used; (ii) all
such Permits are in full force and effect and no action, claim or proceeding is
pending nor overtly threatened in writing, to suspend, revoke, revise, limit,
restrict or terminate any of such Permits or declare any such Permit invalid;
and (iii) each Acquired Entity is in compliance with all Laws applicable to its
existence, financial condition, operations, properties or Business, and neither
Parent nor any Acquired Entity has received any written notice to the contrary.

4.18 Finders; Brokers. Neither Parent nor any Acquired Entity is party to any
agreement with any finder or broker, or in any way obligated to any finder or
broker for any commissions, fees or expenses, in connection with the origin,
negotiation, execution or performance of this Agreement for which the Buying
Parties will be liable.

4.19 Environmental Matters.

(a) The Acquired Entities are in compliance with all Environmental Laws
applicable to the Business as presently conducted by the Acquired Entities
except for such instances of noncompliance that would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect.

(b) Since January 1, 2003, neither Parent nor any Acquired Entity has received
any written notice of the institution or pendency of any proceeding,
investigation or claim by any Person alleging any liability under any
Environmental Law arising from or relating to the conduct of the Business, as
presently conducted by the Acquired Entities, except for such cases that have
been concluded.

(c) To the Knowledge of Parent, the Owned Real Property and the Leased Real
Property are free of any material contamination by any Hazardous Substances that
would require any investigation, correction or remediation under any
Environmental Law.

(d) None of the Acquired Entities are subject to any agreement with any
Governmental Authority to correct noncompliance or alleged noncompliance with
any Environmental Law, or to investigate or remediate the presence or alleged
presence of any Hazardous Substances on any Real Property, except for such
agreements that are no longer binding upon any Acquired Entity or do not impose
cost or obligations on the Acquired Entities are material to the ongoing
operations of the Business.

(e) Notwithstanding the generality of any other representations and warranties
in this Agreement, the representations and warranties in this Section 4.19 shall
be deemed the only representations and warranties in this Agreement with respect
to matters directly or indirectly relating to, or arising out of, Environmental
Laws or Hazardous Substances.

4.20 No Undisclosed Liabilities. Except as set forth on Section 4.20 of the
Parent Disclosure Schedule, the Acquired Entities have no indebtedness,
obligations or liabilities of any kind that are not accrued or reserved against
in the Reference Statement, other than (a) liabilities or obligations incurred
since September 30, 2006 in the ordinary course of business consistent with past
practice, (b) liabilities or obligations incurred in connection with this
Agreement or the Transactions, (c) liabilities or obligations arising under the
express terms of any Contract (excluding any liabilities or obligations arising
out of any breach or violation by the

 

- 29 -



--------------------------------------------------------------------------------

Acquired Companies of the terms and conditions of any such Contract),
(d) Excluded Liabilities, or (e) liabilities or obligations that would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

4.21 Related-Party Transactions. Except as set forth on Section 4.21 of the
Parent Disclosure Schedule or as contemplated by this Agreement or the
Transition Services Agreement, since December 31, 2005, to the Knowledge of
Parent, no Affiliate of Parent that is not an Acquired Entity (i) has been a
party to any Contract, or has otherwise entered into any transaction, with the
Acquired Entities that calls for the payment by or on behalf of the Business in
excess of $250,000 per annum, or the delivery by the Business of goods or
services with a fair market value in excess of $250,000 per annum, or provides
for the Business to receive any payments in excess of, or any property with a
fair market value in excess of, $250,000 per annum, or (ii) owns any material
property or right, tangible or intangible, which is used by the Business (each,
a “Related Party Transaction”).

4.22 Insurance. Section 4.22 of the Parent Disclosure Schedule contains a list
of all policies of fire, liability, workers’ compensation, property or casualty
insurance that are material to the Business and that are owned or held by Parent
or the Acquired Entities for the benefit of the Business as of the date of this
Agreement. To the Knowledge of Parent, all such policies are in full force and
effect. The insurance policies listed in Section 4.22 of the Parent Disclosure
Schedule are in amounts and have coverages as required by any Disclosed
Contract.

4.23 Publishers. Except as set forth on Section 4.23 of the Parent Disclosure
Schedule, since October 1, 2006, none of the 50 largest publishers (as measured
by royalties during the twelve months ended December 31, 2005) listed on
Section 4.23 of the Parent Disclosure Schedule, has notified Parent or any of
the Acquired Entities that it is terminating, nor to the Knowledge of Parent has
explicitly threatened to terminate in the last six months, its business
relationship with Parent (with respect to the Business) or the Acquired
Entities.

4.24 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS ARTICLE IV, NEITHER PARENT, THE RETAINED
SUBSIDIARIES NOR ANY OF THE ACQUIRED ENTITIES NOR ANY OTHER PERSON MAKES ANY
OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE ACQUIRED ENTITIES, OR THE BUSINESS, OPERATIONS,
ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE
ACQUIRED ENTITIES OR THE NEGOTIATION, EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY PARENT, THE U.S. COMPANY, AND CANADA/U.K. LLC. THE BUYING PARTIES
ACKNOWLEDGE THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, PARENT, THE
U.S. COMPANY, AND CANADA/U.K. LLC HAVE NOT MADE, AND PARENT, THE U.S. COMPANY,
AND CANADA/U.K. LLC HEREBY EXPRESSLY DISCLAIM AND NEGATE, AND THE BUYING PARTIES
HEREBY EXPRESSLY WAIVE, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT
COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO, AND THE BUYING PARTIES HEREBY
EXPRESSLY WAIVE AND RELINQUISH ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION
AGAINST EACH

 

- 30 -



--------------------------------------------------------------------------------

OF PARENT, THE U.S. COMPANY, AND CANADA/U.K. LLC, THEIR AFFILIATES AND THEIR
RESPECTIVE REPRESENTATIVES IN CONNECTION WITH, THE ACCURACY, COMPLETENESS OR
MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
HERETOFORE FURNISHED TO THE BUYING PARTIES AND THEIR RESPECTIVE REPRESENTATIVES
BY OR ON BEHALF OF PARENT, THE U.S. COMPANY, AND CANADA/U.K. LLC. WITHOUT
LIMITING THE FOREGOING, PARENT, THE U.S. COMPANY, AND CANADA/U.K. LLC ARE NOT
MAKING ANY REPRESENTATION OR WARRANTY TO THE BUYING PARTIES WITH RESPECT TO ANY
FINANCIAL PROJECTION OR FORECAST RELATING TO THE BUSINESS, OPERATIONS, ASSETS,
LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE ACQUIRED
ENTITIES OR ANY SUBSET THEREOF. WITH RESPECT TO ANY PROJECTION OR FORECAST
DELIVERED ON BEHALF OF PARENT, THE U.S. COMPANY, OR CANADA/U.K. LLC TO THE
BUYING PARTIES OR THEIR RESPECTIVE REPRESENTATIVES, THE BUYING PARTIES
ACKNOWLEDGE THAT (I) THERE ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE SUCH
PROJECTIONS AND FORECASTS, (II) THE BUYING PARTIES ARE FAMILIAR WITH SUCH
UNCERTAINTIES, (III) THE BUYING PARTIES ARE TAKING FULL RESPONSIBILITY FOR
MAKING THEIR OWN EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS
AND FORECASTS FURNISHED TO IT AND (IV) THE BUYING PARTIES SHALL HAVE NO CLAIM
AGAINST ANY OF PARENT, THE U.S. COMPANY, AND CANADA/U.K. LLC, THE RETAINED
SUBSIDIARIES, ANY ACQUIRED ENTITY OR THEIR RESPECTIVE AFFILIATES WITH RESPECT
THERETO.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYING PARTIES

The Buying Parties and Guarantor jointly and severally represent and warrant to
Parent, the U.S. Company, and Canada/U.K. LLC as follows:

5.1 Authority; Execution; Enforceability. Such Buying Parties and Guarantor have
all requisite capacity, power and authority to (a) execute and deliver this
Agreement, (b) perform their obligations hereunder, and (c) consummate the
Transactions contemplated hereby. The execution and delivery of this Agreement,
the performance of its obligations hereunder, and the consummation of the
Transactions, in each case by such Buying Parties and Guarantor, has been duly
authorized by all requisite action on the part of such Buying Parties and
Guarantor, and no other action on the part of such Buying Parties or Guarantor
is necessary for the execution, delivery and performance of this Agreement, by
such Buying Parties or Guarantor or the consummation of the Transactions.
Assuming the due authorization, execution and delivery of this Agreement by all
other parties hereto, this Agreement constitutes the legal, valid and binding
obligation of such Buying Parties and Guarantor, enforceable against such Buying
Parties and Guarantor in accordance with its terms, subject to (x) bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and (y) general principles of equity.

 

- 31 -



--------------------------------------------------------------------------------

5.2 No Conflicts. The execution and delivery of this Agreement by the Buying
Parties and Guarantor and the consummation by the Buying Parties and Guarantor
of the Transactions will not (a) violate, conflict with or result in the breach
of the respective certificate of incorporation or bylaws, certificate of
formation or LLC agreement or certificate of limited partnership or limited
partnership agreement (or similar organizational documents) of the Buying
Parties and Guarantor, (b) conflict with or violate any Law or order, judgment
or decree of any Governmental Authority applicable to the Buying Parties or
Guarantor or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination or cancellation, modification or acceleration of, any Contract to
which either of the Buying Parties or Guarantor is a party, except, in the case
of clauses (b) and (c), as would not reasonably be expected to, individually or
in the aggregate, have a Buyer Material Adverse Effect.

5.3 Governmental Approvals; Consents. No claim, legal action, suit, arbitration,
governmental investigation, action, or other legal or administrative Proceeding
is pending or, to the Knowledge of either Buying Party, overtly threatened in
writing against a Buying Party or Guarantor which would enjoin or delay the
Transactions. Except as required by Antitrust Laws, no consent, approval, order
or authorization of, license or permit from, notice to or registration,
declaration or filing with any Governmental Authority or of any third party, is
or has been required on the part of either Buying Party or Guarantor in
connection with the execution and delivery of this Agreement or the consummation
of the Transactions, except for such consents, approvals, orders or
authorizations of, licenses or permits, filings or notices the failure of which
to obtain or make would not reasonably be expected to, individually or in the
aggregate, have a Buyer Material Adverse Effect or which have been obtained.

5.4 Finders; Brokers. Neither Buying Party is a party to any agreement with any
finder or broker, or in any way obligated to any finder or broker for any
commissions, fees or expenses, in connection with the origin, negotiation,
execution or performance of this Agreement for which Parent or any of its
Affiliates will be liable.

5.5 Purchase for Investment. Each Buying Party is aware that the Units and
Preferred Stock being acquired pursuant to the Transactions are not registered
under the Securities Act, or under any state or foreign securities laws. Neither
Buying Party is an underwriter, as such term is defined under the Securities
Act, and the Buying Parties are purchasing such Units and Preferred Stock solely
for investment, with no present intention to distribute any such Units and
Preferred Stock to any Person, and neither Buying Party will sell or otherwise
dispose of the Units and Preferred Stock except in compliance with the
registration requirements or exemption provisions under the Securities Act and
the rules and regulations promulgated thereunder, or any other applicable
securities laws.

5.6 Financing. The Buying Parties have, or will have at or prior to the Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to pay, in cash, the Purchase Price and all other
amounts payable pursuant to this Agreement or otherwise necessary to consummate
all the Transactions. Copies of the debt commitment letters (the “Commitment
Letters”) pursuant to which the Buying Parties’ lenders have agreed, subject to
the terms and conditions thereof, to provide or cause to be provided the debt
amounts set forth therein (the “Debt Financing”) are attached as Exhibit B. Each
of the Commitment Letters is in

 

- 32 -



--------------------------------------------------------------------------------

full force and effect and has not been amended or terminated in any manner that
could reasonably be expected to materially adversely affect the ability of the
Buying Parties to consummate the Transactions. Each of the Buying Parties has
taken all actions required to cause the Commitment Letters to be effective, and
each of the Commitment Letters is a valid and binding commitment of the Buying
Parties and the financing sources party thereto.

5.7 Litigation. There is no pending or, to the Knowledge of the Buying Parties,
threat of legal or administrative Proceeding, against either of the Buying
Parties or Guarantor which reasonably would be expected to affect the legality,
validity or enforceability of this Agreement or the consummation of the
Transactions.

5.8 Due Diligence. The Buying Parties have conducted such investigations of the
Business as they deem necessary and appropriate, and have received all of the
information that they have requested from Parent in connection with the
execution and delivery of this Agreement and the consummation or the
Transactions.

5.9 Guarantor. As of the date hereof, Guarantor has a fair market value of not
less than $100 million. Guarantor has adequate capital to carry on its business
and to pay its debts as they become due and has sufficient cash, available line
of credit or other sources of immediately available funds to enable it to
fulfill its obligations pursuant to Article XII herein.

ARTICLE VI

COVENANTS

6.1 Operation of the Business. Except as contemplated by this Agreement or as
disclosed on Schedule 6.1 (such exceptions and disclosed matters herein referred
to as “Permitted Transactions”), on or after the date hereof and prior to the
Closing, Parent shall, and shall cause the Acquired Entities to (i) use its and
their commercially reasonable efforts to continue, in a manner consistent with
the past practices of the Business, to operate and conduct the Business in the
ordinary course and (ii) not to take any of the following actions in connection
with or on behalf of the Business without the prior written approval of Buyer
Parent (which approval shall not be unreasonably withheld, conditioned or
delayed):

(a) sell, lease, transfer or otherwise dispose of or encumber (other than
Permitted Liens) any of the properties or assets of the Business, other than in
the ordinary course of business;

(b) cancel any material debts or waive any material claims or rights pertaining
to the Business, except in the ordinary course of business;

(c) grant any increase in any material respect in the compensation of officers
or employees, except for increases (i) with respect to non-officers, in the
ordinary course of business and consistent with past practice, (ii) as a result
of collective bargaining, (iii) as required by any material Benefit Plan or
agreement, or (iv) as required by Law;

 

- 33 -



--------------------------------------------------------------------------------

(d) except in the ordinary course of business, incur, assume or guarantee any
indebtedness for borrowed money other than (i) purchase money borrowings,
(ii) refunding of existing indebtedness, (iii) indebtedness to an Affiliate
incurred in the ordinary course of business, and (iv) other indebtedness for
borrowed money that is not material to the results of operations or financial
condition of the Business taken as a whole;

(e) issue, sell or grant any shares of capital stock of any of the Acquired
Entities, or any securities or rights convertible into, exchangeable or
exercisable for, or evidencing the right to subscribe for, any shares of such
capital stock;

(f) make investments in or acquisitions on behalf of or for the Business (by
purchase of securities or assets, merger or consolidation, or otherwise) of
other Persons, businesses or divisions thereof, except for acquisitions in
settlement of outstanding debts or pursuant to bankruptcy or restructuring plans
of entities of which any Acquired Entity is a creditor;

(g) make loans or advances on behalf of or for the Business (other than travel
and similar advances to its employees and trade credit to customers in the
ordinary course of business) to any Person;

(h) amend in any material respect the organizational or charter documents of any
of the Acquired Entities;

(i) adopt a plan or agreement of complete or partial liquidation, dissolution,
restructuring, recapitalization, merger, consolidation or other reorganization
of any Acquired Entity (other than as contemplated hereby or acquisitions
permitted under clause (f) above);

(j) with respect to an Acquired Entity, (i) make or rescind any material Tax
election, unless required to do so by Law, (ii) change any material Tax
election, settle or compromise any material federal, state, local, provincial or
foreign Tax liability, or waive or extend the statute of limitations in respect
of any material Taxes, (iii) file or cause to be filed any amended Tax Return or
file or cause to be filed any material claim for refund of Taxes, or
(iv) prepare or file any Tax Return inconsistent with past practice in preparing
or filing similar Tax Returns in prior periods except to the extent required by
Law; or

(k) agree, whether in writing or otherwise, to do any of the foregoing.

6.2 Financing.

(a) From the date hereof until the earlier of the Closing or the termination of
this Agreement, the Buying Parties shall use their commercially reasonable
efforts to enter into definitive agreements with respect to, and to obtain
funding under, the Debt Financing. In the event any portion of the Debt
Financing becomes unavailable, in the manner or from the sources originally
contemplated, the Buying Parties will use their commercially reasonable efforts
to obtain any such portion from alternative sources on terms not materially less
beneficial to the Buying Parties (as determined by Buyer Parent) than provided
in the Commitment Letter.

 

- 34 -



--------------------------------------------------------------------------------

(b) At the sole expense of the Buying Parties, prior to the Closing, Parent
shall, and shall cause the Businesses to, and its and their respective
Representatives to, use their commercially reasonable efforts to provide to the
Buying Parties all cooperation reasonably requested by Buyer Parent that is
necessary or desirable in connection with the Debt Financing and the
Transactions; provided, that nothing herein shall require such cooperation to
the extent it would interfere unreasonably with the business or operations of
Parent or the Business.

6.3 No Solicitation.

(a) Parent shall immediately cease, and shall direct its Subsidiaries and
Representatives to immediately cease and cause to be terminated, any and all
existing discussions or negotiations with any Person that may be ongoing as of
the date of this Agreement with respect to an Acquisition Proposal or an
Alternative Proposal. Except as set forth in this Section 6.3 and in Article XI,
Parent shall not, and shall direct its Subsidiaries and Representatives not to
directly or indirectly (i) solicit, initiate or knowingly encourage or
facilitate (including by way of providing non-public information) any inquiries,
proposals or offers with respect to an Acquisition Proposal or an Alternative
Proposal, (ii) initiate or participate in any discussions or negotiations
regarding an Acquisition Proposal or an Alternative Proposal or (iii) approve or
recommend an Acquisition Proposal or an Alternative Proposal or enter into any
merger agreement, letter of intent, agreement in principle, share purchase
agreement, asset purchase agreement or share exchange agreement, option
agreement or other similar agreement providing for an Acquisition Proposal or an
Alternative Proposal.

(b) From and after the date of this Agreement, Parent shall notify Buyer Parent
within 48 hours upon receipt by it, or its Subsidiary or Representative, of any
written Acquisition Proposal or Alternative Proposal. Parent shall notify Buyer
Parent within 48 hours with the material terms of such Acquisition Proposal or
Alternative Proposal (excluding the identity of the Person submitting the
Acquisition Proposal). Parent shall keep Buyer Parent reasonably informed of the
status of any such Acquisition Proposal or Alternative Proposal and any material
modifications.

(c) Notwithstanding anything to the contrary contained in this Section 6.3, at
any time from the date of this Agreement and prior to the Closing, Parent shall
be permitted, if it has otherwise complied with its obligations under this
Section 6.3(c), to take any of the following actions:

(1) engage in discussions or negotiations with a Person who has made a written
Alternative Proposal not solicited in violation of this Section 6.3 if, prior to
taking such action, Parent’s Board of Directors determines in good faith
(A) after receiving the advice of its financial advisors and outside legal
counsel, that such Alternative Proposal constitutes, or is reasonably likely to
result in, a Superior Proposal and (B) after receiving the advice of its outside
legal counsel, that such action is necessary or advisable to comply with its
fiduciary obligations to Parent’s stockholders under applicable laws; and

(2) furnish or disclose any non-public information relating to Parent or any of
its Subsidiaries to a Person who has made a written Alternative Proposal not
solicited in violation of this Section 6.3 if, prior to taking such action,
Parent’s Board

 

- 35 -



--------------------------------------------------------------------------------

determines in good faith (A) after receiving the advice of its financial
advisors and outside legal counsel, that such Alternative Proposal constitutes,
or is reasonably likely to result in, a Superior Proposal and (B) after
receiving the advice of its outside legal counsel, that such action is necessary
or advisable to comply with its fiduciary obligations to Parent’s stockholders
under applicable laws, but only so long as Parent has caused such Person to
enter into a confidentiality agreement substantially the same as that entered
into by Buyer Parent with Parent.

(d) Nothing contained in this Section 6.3 shall prohibit Parent from taking and
disclosing to its stockholders a position contemplated by Rule 14e-2(a)
promulgated under the Exchange Act or from making any required disclosure to
Parent’s stockholders if, in the good faith judgment of the board of directors
of Parent, after consultation with independent counsel, failure so to disclose
could be inconsistent with its obligations under applicable Law.

6.4 Mutual Cooperation; No Inconsistent Action.

(a) Subject to the terms and conditions of this Agreement, Parent and the
Acquired Entities, on one hand, and the Buying Parties, on the other hand, shall
cooperate with each other and use their commercially reasonable efforts to
promptly (i) take or cause to be taken all actions, and do or cause to be done
all things, necessary, proper or advisable under this Agreement and applicable
Laws to consummate the Transactions as soon as practicable, including preparing
and filing promptly and fully all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents (including any required filings under
applicable Antitrust Laws) and (ii) obtain all approvals, consents,
registrations, permits, authorizations and other confirmations from any
Governmental Authority necessary to consummate the Transactions. Subject to
applicable Laws relating to the exchange of information and in addition to
Section 6.4(c), the Parties shall have the right to review in advance, and to
the extent practicable each will consult the other regarding, all the
information relating to the Party, as the case may be, that appears in any
filing made with, or written materials submitted to, any third party and/or any
Governmental Authority in connection with the Transactions.

(b) In furtherance and not in limitation of the foregoing, each Party agrees to
make an appropriate filing of a Notification and Report Form pursuant to the HSR
Act with respect to the Transactions as promptly as practicable and in any event
within five (5) Business Days of the date hereof and to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and use its commercially reasonable efforts to
take, or cause to be taken, all other actions consistent with this Section 6.4
necessary to cause the expiration or termination of the applicable waiting
periods under the HSR Act as soon as practicable.

(c) Each Party shall use its commercially reasonable efforts to (i) cooperate in
all respects with each other in connection with any filing or submission with
any Governmental Authority in connection with the Transactions and in connection
with any investigation or other inquiry by or before a Governmental Authority
relating to the Transactions, including any Proceeding initiated by a private
party, and (ii) keep the other Party informed in all material respects and on a
reasonably timely basis of any communication received by such party or its
Affiliates from, or given by such party to, the Federal Trade Commission, the
Antitrust

 

- 36 -



--------------------------------------------------------------------------------

Division of the Department of Justice, or any other Governmental Authority and
of any communication received or given in connection with any Proceeding by a
private party, in each case regarding any of the Transactions.

(d) From and after the Closing, the Buying Parties shall cause the Acquired
Entities to cooperate with all reasonable requests of Parent related to the
restatement of Parent’s financial statements and the preparation of Parent’s
periodic reports with the SEC. Parent will reimburse the Acquired Entities for
reasonable out-of-pocket expenses incurred in connection with the foregoing.

(e) In furtherance and not in limitation of the covenants of the Parties
contained in this Section 6.4, each Party shall use its commercially reasonable
efforts to resolve such objections, if any, as may be asserted by a Governmental
Authority or other Person with respect to the Transactions. Without limiting any
other provision hereof, each Party shall use its commercially reasonable efforts
to (i) avoid the entry of, or to have vacated or terminated, any decree, order
or judgment that would restrain, prevent or delay the consummation of the
Transactions, on or before the Termination Date, including by defending through
litigation on the merits any claim asserted in any court by any Person,
(ii) avoid or eliminate each and every impediment under any Antitrust Law that
may be asserted by any Governmental Authority with respect to the Transactions
so as to enable the consummation of the Transactions to occur as soon as
reasonably possible (and in any event no later than the Termination Date). The
Buying Parties agree to negotiate, commit to or effect as promptly as
practicable, by consent decree, hold separate orders, or otherwise, the sale,
divesture or disposition of such assets, properties or businesses of the Buyer
Parties or of the Business, and the entrance into such other arrangements as are
necessary or advisable in order to avoid the entry of, and the commencement of
litigation seeking the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any Proceeding, which
would otherwise have the effect of materially delaying or preventing the
consummation of the Transactions. In addition, the Buying Parties shall use
their commercially reasonable efforts to defend through litigation on the merits
any claim asserted in court by any party in order to avoid entry of, or to have
vacated or terminated, any decree, order or judgment (whether temporary,
preliminary or permanent) that would prevent the Closing from occurring as
promptly as practicable.

(f) Parent and the Buying Parties shall notify and keep the other advised as to
any litigation or administrative Proceeding pending or, to its Knowledge,
threatened in writing, which challenges the Transactions. Subject to Section 6.3
and Article XI, Parent and the Buying Parties shall not take any action
inconsistent with their obligations under this Agreement or which would
materially hinder or delay the consummation of the Transactions.

(g) Neither Buying Party shall, nor shall it permit any of its Affiliates to,
acquire or agree to acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of or equity in, or by any other manner, any
Person or portion thereof, or otherwise acquire or agree to acquire any assets,
if the entering into of a definitive agreement relating to or the consummation
of such acquisition, merger or consolidation would reasonably be expected to
(i) impose any delay in the obtaining of, or significantly increase the risk of
not obtaining, any authorizations, consents, orders, declarations or approvals
of any Governmental

 

- 37 -



--------------------------------------------------------------------------------

Authority necessary to consummate the Transactions or the expiration or
termination of any applicable waiting period, (ii) significantly increase the
risk of any Governmental Authority entering an order prohibiting the
consummation of the Transactions or (iii) delay the consummation of the
Transactions.

(h) From an after the Closing, the Buying Parties shall cause, except in the
case of an adversarial action by Parent against any of the Acquired Entities or
the Buying Parties, the Acquired Entities to cooperate with Parent and make
available to Parent, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of the
Acquired Entities as witnesses and any books, records or other documents within
the Buying Parties’ or Acquired Entities’ control or which they otherwise has
the ability to make available, to the extent that any such Person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with any action in which Parent or its Affiliates (other
than the Acquired Entities) may from time to time be involved, regardless of
whether such action is a matter with respect to which indemnification may be
sought hereunder. Parent shall bear all out-of-pocket costs and expenses in
connection therewith. In connection with any matter contemplated by this
Section 6.4(h), the relevant parties will enter into a mutually acceptable joint
defense agreement so as to maintain to the extent practicable any applicable
attorney-client privilege or work product immunity of Parent.

6.5 Public Disclosures. Following the execution of this Agreement, the Parties
shall issue a press release announcing the Transactions, in form and substance
reasonably acceptable to both Parties. Prior to the Closing Date, no Party shall
(except in the case of Parent with respect to (a) presentations made to analysts
or investors concerning the Transactions, and (b) disclosures made to the
employees of Parent, the Business and their respective Affiliates) issue any
other press release or make any other public disclosures concerning this
Transaction or the contents of this Agreement without the prior written consent
of the other Party, unless a Party believes, upon advice of counsel, it is
required by Law or regulation (of any applicable stock or securities exchange or
otherwise) to make such public disclosure. The Parties shall reasonably
cooperate as to the timing and contents of any public announcement or
communication.

6.6 Access to Records and Personnel.

(a) From the date hereof until the earlier of the Closing or termination of this
Agreement, upon reasonable notice, and subject to the Confidentiality Letter,
Parent shall, and shall cause the Acquired Entities to, afford the Buying
Parties and their representatives reasonable access to (i) the books, records,
Tax information documents, instruments, accounts, correspondence, writings,
evidences of title and other papers relating to the Acquired Entities (the
“Books and Records”) (including the right to make copies of such Books and
Records), (ii) personnel having knowledge of the contents of the Books and
Records and (iii) the senior managers of the Acquired Entities; provided,
however, that any such access to information shall be conducted at the Buying
Parties’ expense, during normal business hours, and in such a manner as not to
interfere with the normal operations of the Business. Notwithstanding anything
to the contrary in this Agreement, Parent shall not be required to disclose any
information to the Buying Parties if such disclosure would (i) jeopardize any
attorney-client or other legal privilege, (ii) contravene any applicable Laws,

 

- 38 -



--------------------------------------------------------------------------------

fiduciary duty or binding agreement entered into prior to the date hereof or
(iii) disrupt or jeopardize any material customer or vendor relationship or
(iv) include Tax information pertaining to Parent or its Affiliates other than
the Acquired Entities.

(b) From and after the Closing Date, the Parties shall, and the Buying Parties
shall cause the Acquired Entities to, retain the Books and Records in their
possession for seven (7) years or for such longer period as may be required by
Law.

(c) From and after the Closing Date, the Parties shall allow each other, and
Buyer Parent shall cause the Acquired Entities to allow Parent, its Affiliates
and their respective representatives, reasonable access to the Books and Records
(including the right to make copies of such Books and Records) and to personnel
having knowledge of the whereabouts and/or contents of the Books and Records,
for legitimate non-competitive business reasons, including the restatement of
Parent’s financial statements, preparation of audited financial statements, Tax
Returns and the defense of Proceedings. Each Party shall be entitled to recover
its out-of-pocket costs (including copying costs) incurred in providing such
Books and Records and/or personnel to the other party. The requesting party
shall, and the Buying Parties shall cause the Acquired Entities and its
Affiliates to hold in confidence all confidential information identified as such
by, and obtained after the Closing from, the disclosing party, any of its
officers, agents, representatives or employees; provided, however, that
information that (i) was in the public domain; (ii) was in fact known to the
requesting party prior to disclosure by the disclosing party, its officers,
agents, representatives or employees; (iii) becomes known to the requesting
party from or through a third party not under an obligation of non-disclosure to
the disclosing party; or (iv) the requesting party is required by Law or
regulation (of any applicable stock or securities exchange or otherwise) or
otherwise deems necessary and proper to disclose in connection with the filing,
examination or defense of any Tax Return or other document required to be filed,
shall not be deemed to be confidential information. In addition, the Parties
agree that confidential information may be used for the purpose for which it was
supplied.

(d) From and after the Closing Date, Parent and its Representatives shall hold
in confidence all confidential information relating to the Business; provided,
however, that information that (i) is in the public domain, (ii) is required by
Law or regulation (of any applicable stock or securities exchange or otherwise)
to be disclosed or (iii) is developed independently by the business retained by
Parent.

6.7 Employee Relations and Benefits.

(a) General Obligation. Buyer Parent shall cause the Acquired Entities to
continue the employment immediately following the Closing of all Current
Business Employees employed by Acquired Entities on the Closing Date. Such
continuation of employment will be at the same base wages or salaries
immediately prior to the Closing Date. If a Current Business Employee is not
actively employed as of the Closing Date and does not return to active
employment within three (3) months of the Closing Date, all obligations to such
Person shall be the obligation of Parent. For Current Business Employees who
continue their employment with an Acquired Entity following the Closing (the
“Continuing Employees”), Buyer Parent shall cause the applicable Acquired Entity
or its Affiliates to offer employee benefits (excluding equity-based, change in
control, severance, retention, supplemental retirement, excess

 

- 39 -



--------------------------------------------------------------------------------

benefit and retiree medical plans (other than required pursuant to collectively
bargained agreements or as provided in this Section 6.7)) for a period of one
(1) year immediately following the Closing Date that, in the aggregate, are
substantially comparable to those provided immediately prior to the Closing to
Continuing Employees or similarly situated employees of the Buyer Parent and its
Affiliates. Except as expressly provided in Section 6.7, this Section 6.7 does
not in any way obligate Buyer Parent or its Affiliates to provide benefits for
any time other than immediately following the Closing; nor does it in any way
prohibit the Buyer Parent or any of its Affiliates from terminating the
employment of any employee following the Closing Date.

(b) Stand-Alone Benefit Plans. Effective as of the Closing, the Buying Parties
shall retain or assume all liabilities under the Benefit Plans listed on
Schedule 6.7(b) (the “Stand-Alone Benefit Plans”). Parent shall be liable for
all liabilities and obligations arising directly or indirectly out of the
Benefit Plans other than the Stand-Alone Benefit Plans and Parent shall
indemnify and hold harmless the Buyer Parties and their Affiliates from and
against such liabilities and obligations.

(c) Defined Contribution Pension Plan.

(1) As of the Closing Date, the Acquired Entities shall cease to be a sponsoring
and participating employer under the ProQuest Profit Sharing Retirement Plan
(the “ProQuest Savings Plan”). As of the Closing, Parent or its Affiliates shall
have caused all Continuing Employees to become fully vested in their accrued
benefits under the ProQuest Savings Plan and similar plans sponsored outside the
United States. As of the Closing Date, Buyer Parent shall provide a defined
contribution plan (the “Buyer’s Savings Plan”) to provide benefits to those
Continuing Employees who, on the Closing Date, are participants (“Savings Plan
Participants”) in the ProQuest Savings Plan and those participants will become
participants in Buyer’s Savings Plan on the Closing Date. The Buyer’s Savings
Plan shall provide the Savings Plan Participants credit for service with Parent
and its Affiliates and their respective predecessors prior to the Closing Date
for all purposes of such plan. As soon as practicable after the Closing Date,
Parent shall cause the trustee of the ProQuest Savings Plan to transfer to the
trust forming a part of the Buyer’s Savings Plan in kind assets and/or cash as
agreed to by Parent and Buyer Parent (or with respect to participant loans
granted prior to the Closing date, if any, such loans and any promissory notes
or other documents evidencing such loans), in an amount equal to the account
balances as of the date immediately preceding the date of transfer (the
“Transfer Date”) of those continuing Employees who on the Closing Date are
participants in the ProQuest Savings Plan (the “Account Balances”).
Notwithstanding the foregoing, the Account Balances shall not be transferred
until such time as Buyer Parent receives a representation from Seller that, as
of the Transfer Date, the ProQuest Savings Plan has been determined to be
“qualified” within the meaning of Section 401(a) of the Code by the Internal
Revenue Service, and is so qualified, and each related trust is exempt from
taxation under Section 501(a) of the Code. Parent shall indemnify and hold
harmless Buyer Parent and its Affiliates, and the Buyer Savings Plan and its
fiduciaries, trustees, advisors and administrators, from and against any and all
liabilities relating to the qualified status of, or any violation of law with
respect to, the ProQuest Savings Plan. The Buying Parties agree to amend the
Buyer’s Savings Plan to receive the foregoing transfer.

 

- 40 -



--------------------------------------------------------------------------------

(2) No later than the date of filing Parent’s tax return for the year which
includes the Closing Date, Parent shall cause employer matching contributions
for Continuing Employees to be made under the ProQuest Savings Plan and similar
plans sponsored outside the United States for the period up to and including the
Closing Date; and in no event shall such amounts be included in the calculation
of Closing Working Capital Value.

(d) Employee Welfare Benefit Plans. Buyer Parent and Parent acknowledge and
agree that (i) Parent’s benefit plans shall be responsible for all liabilities
and obligations for medical, dental, health and life insurance benefits pursuant
to the terms of its and its Affiliates’ plans with respect to any claims
incurred by Continuing Employees and their dependents on or before the Closing
Date, whether or not reported as of the Closing Date, and (ii) Buyer Parent
shall be responsible for all liabilities and obligations for medical, dental,
health and life insurance benefits pursuant to the terms of its Employee Welfare
Benefit Plans with respect to any claims incurred by Continuing Employees and
their dependents after the Closing Date. For purposes of this Section 6.7(d), a
claim shall be deemed to have been incurred upon the incurrence by a Continuing
Employee or dependent of a qualified expense for which reimbursement or payment
is sought. Buyer Parent shall cause the Acquired Entities and their insurers to
(i) waive all limitations as to preexisting conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
Continuing Employees under the Employee Welfare Benefit Plans in which such
Continuing Employees may be eligible to participate following the Closing, other
than waiting periods that are already in effect with respect to such Continuing
Employees under Parent’s plans and that have not been satisfied as of the
Closing Date under any Employee Welfare Benefit Plan of Parent or its Affiliates
in which such Continuing Employees participate immediately prior to the Closing
Date (but anyone who has not satisfied a waiting period will be credited under
Buyer Parent’s plans for the individual’s period of employment with Parent), and
(ii) provide each Continuing Employee with credit for any co-payments and
deductibles paid prior to the Closing Date in the year in which the Closing Date
occurs in satisfying any applicable deductible or out-of-pocket requirements
under any Employee Welfare Benefit Plan in which such Continuing Employees are
eligible to participate after the Closing Date, as if those deductibles or
co-payments had been paid under the Employee Welfare Benefit Plans in which such
Continuing Employees are eligible to participate for the year in which the
Closing Date occurs. Following the Closing, Parent or its Affiliates shall
provide eligible employees with health and life insurance benefits required to
be provided under the Benefit Plans of Parent or its Affiliates as in effect on
the date of this Agreement, in accordance with their terms, subject to Parent’s
continuing right to modify, amend or terminate such plan at any time.

(e) Allocation of Benefits Payments. Notwithstanding Section 6.7(b) herein, the
Buying Parties shall be responsible for the obligations under the Benefit Plans
identified on Schedule 6.7(e).

(f) Equity Plans. Parent shall take such action as is necessary to cause (i) all
outstanding stock options or other equity-based awards held by the Continuing
Employees under the ProQuest Equity Plans to vest on the Closing Date, (ii) all
restrictions on outstanding awards held by the Continuing Employees under such
plans to lapse on the Closing Date, and (iii) in the case of options or similar
awards (including awards granted under a plan intended to qualify under
Section 423 of the Code), to permit such Continuing Employees to exercise such

 

- 41 -



--------------------------------------------------------------------------------

awards in accordance with the original terms of the option or award. Parent
shall be responsible for any and all payments, withholding and reporting
obligations that arise before, on or after the Closing Date related to such
stock options or equity-based awards.

(g) Severance. Parent and its Affiliates shall be responsible and pay for, and
shall indemnify the Buyer Parent and its Affiliates (including the Acquired
Entities and the Foreign Acquiring Entity after the Closing) from and against,
any and all Losses (other than Existing Severance Costs) relating to the
termination of employment of any Business Employee which occurs on or prior to
the Closing Date, and Buyer Parent and its Affiliates shall be responsible and
pay for, and shall indemnify Parent and its Affiliates against, such Losses
relating to Buyer Parent’s termination of Business Employees following the
Closing Date.

(h) Workers’ Compensation. Parent shall be responsible for all obligations
related to, including payment of, any and all United States and States thereof
workers’ compensation and other similar statutory claims by or on behalf of any
Business Employee in respect of any occupational injury or other compensable
event or occupational illness or disease occurring on or prior to the Closing
Date.

(i) Communications. Prior to the Closing Date, Parent and its Affiliates shall
make no communications to employees of Parent or its Affiliates regarding
benefits to be provided to employees of the Business after the Closing Date
without the prior written consent of Buyer Parent, which consent shall not be
unreasonably withheld.

(j) Enforceability. No one shall be considered a third party beneficiary of this
Section 6.7 (or any related provisions of this Agreement). Accordingly, no one
other than the parties to this Agreement shall have the right to enforce the
provisions of this Section 6.7 (or any related provisions of this Agreement) or
to maintain any other legal or equitable action of any kind with respect to such
provisions.

(k) 409A. On or prior to the Closing Date, with respect to any Stand-Alone
Benefit Plans assumed by the Buyer Parties which are non-qualified deferred
compensation plans, Parent shall cause all such Stand-Alone Benefit Plans to be
amended, in a good faith efforts to comply with Section 409A of the Code,
pending the issuance of final regulations under that Code Section.

(l) UK Pension Plan.

(1) Parent, ProQuest UK Holdings and the US Company have entered into (and
provided a copy to Buyer Parent) a Deed of Agreement dated December 7, 2006 (the
“Deed”) with the trustees of Bell & Howell Limited 1971 Pension and Death
Benefits Plan (the “UK Pension Plan”), which provides that the Parent will cause
ProQuest UK Holdings to make a payment within three (3) days after the Closing
to the UK Pension Plan calculated on a basis consistent with the requirements of
FRS17 and as set forth in the letter attached to the Deed (the “UK Pension
Underfunding”). Parent agrees that simultaneously with the Closing it shall
cause ProQuest UK Holdings to make the UK Pension Underfunding payment.

(2) As soon as practicable after the date of this Agreement Parent will cause
ProQuest UK Holdings to apply for clearance from the UK Pensions Regulator
(“clearance”). The terms of the draft applications in this regard to the UK
Pension

 

- 42 -



--------------------------------------------------------------------------------

Regulator will be subject to Buyer Parent’s consent (not to be unreasonably
withheld). If the application for clearance results in a request from the UK
Pensions Regulator for payment in addition to the UK Pension Underfunding to be
made to the UK Pension Plan then Parent and ProQuest UK Holdings may negotiate
the amount of such request with the UK Pensions Regulator and will keep Buyer
Parent informed of the status of such negotiations. The amount of any payment
finally determined by Parent, ProQuest UK Holdings and the UK Pensions Regulator
to be required by the UK Pensions Regulator as a condition of clearance is
referred to as the “Required Clearance Amount”. If the Required Clearance Amount
is determined prior to Closing and is less than $48 million (including the UK
Pension Underfunding) then Parent and Buyer Parent each shall make a further
payment to ProQuest UK Holdings (which will be paid to the UK Pension Plan) of
fifty percent (50%) of the excess of the Required Clearance Amount over the UK
Pension Underfunding. If the Required Clearance Amount is determined prior to
Closing and exceeds $48 million (including the UK Pension Underfunding), Parent
may (but shall not be obligated to) make further payment of the excess amount of
the Required Clearance Amount in order to obtain clearance, and, if Parent
elects not to make such further payment, Buyer Parent may (but shall not be
obligated to) make a further payment of the excess amount of the Required
Clearance Amount in order to obtain clearance. If the Required Clearance Amount
is not determined prior to Closing or if Parent otherwise determines to waive
the closing condition in Section 7.2(b) and to proceed to Closing, Parent shall
be responsible for the amount of the Required Clearance Amount in excess of $48
million (including the UK Pension Underfunding) and any such amount payable by
Parent shall be referred to as the “Parent Waiver Obligation”. For the avoidance
of doubt, if Closing occurs prior to clearance having been obtained, until such
time as the clearance is obtained, Parent shall be responsible for (i) 50% of
the amount by which the smaller of the Required Clearance Amount or $48 million
exceeds the UK Pension Underfunding and (ii) the Parent Waiver Obligation.

(3) In addition, if Closing occurs and clearance has been obtained (either prior
to Closing or thereafter), without prejudice to the Parent Waiver Obligation,
Parent agrees that it will make a further payment of up to fifty percent
(50%) of any additional funding requirement (up to a maximum payment equal to
fifty percent (50%) of the amount by which $48 million exceeds the UK Pension
Underfunding amount less any payment made under Section 6.7(l)(2) hereunder) if
during the three years after Closing a Contribution Notice or Financial Support
Direction is issued by the UK Pensions Regulator in respect of the UK Pension
Plan with the exception of any Contribution Notice or Financial Support
Direction which arises as a result of a Buyer Event. A “Buyer Event” shall mean
(i) a Type A event as classified by the UK Pension Regulator’s guidance on such
events, (ii) a violation of the Deed, the UK Pension Plan, applicable Law or
participant rights by the Buying Parties or their Affiliates or (iii) any act or
omission by the Buyer Parties or their Group which could reasonably be found to
have been motivated in substantial part by an intention to cause a winding up of
the UK Pension Plan. In the event of any dispute over the existence of or extent
of the UK Pensions Regulator’s request for additional underfunding Buyer Parent
and Parent agree that an independent actuary will be jointly appointed, with
costs equally shared, to carry out an independent assessment which will include
a valuation of the extent of the additional underfunding. Buyer Parent and
Parent further agree to be bound by the independent actuary’s assessment of the
additional underfunding and will each contribute their respective share of the
additional underfunding by making a payment to ProQuest UK Holdings to enable
ProQuest UK Holdings to make the payment to the UK Pension Plan immediately
following receipt of confirmation of the additional funding from the independent
actuary.

 

- 43 -



--------------------------------------------------------------------------------

(4) In this Section 6.7(l) each reference to either Parent or Buyer Parent
making payments to ProQuest UK Holdings shall be treated as a primary obligation
of Parent or Buyer Parent (the “Paying Party”) to make a payment to Buyer Parent
or Parent respectively (the “Receiving Party”) as an adjustment to Purchase
Price, with the Receiving Party then treated as making a direction to the Paying
Party to make the payment to ProQuest UK Holdings.

(m) Notwithstanding anything herein to the contrary, Parent shall have no
obligation under this Section 6.7 for obligations or liabilities that are
reflected as an accrual, expense or liability in the Closing Working Capital
Value.

6.8 Parent Guarantees. The Buying Parties shall, effective as of the Closing,
use reasonable best efforts to cause Parent and Parent’s Affiliates to be
irrevocably released from, and the Buying Parties or one of their Affiliates to
be irrevocably substituted in all respects for Parent or Parent’s Affiliates, as
applicable, in respect of, all obligations of Parent or Parent’s Affiliates
under those guarantees, indemnities, surety bonds, reimbursement agreements,
letters of credit or letters of comfort obtained by Parent or Parent’s
Affiliates for the benefit of the Business set forth on Schedule 6.8
(collectively, the “Parent Guarantees”). If the Buying Parties are not able to
effect such a substitution as of the Closing Date with respect to any Parent
Guarantee, the Buying Parties and the Acquired Entities shall indemnify and hold
harmless Parent or Parent’s Affiliate, as the case may be, from and against any
Loss resulting from, arising out of or related to such Parent Guarantee after
the Closing.

6.9 Trademarks.

(a) Parent hereby acknowledges that all right, title and interest in and to the
names set forth on Schedule 6.9, together with all confusingly similar
variations thereof and all trademarks, service marks, domain names, trade names,
trade dress, corporate names and other identifiers of source containing,
incorporating or associated with any of the foregoing (the “Names and Marks”)
shall be owned exclusively by Buyer Parent upon the Closing, and that except as
provided in the Transition Services Agreement, any and all right of Parent and
its Affiliates (other than the Acquired Entities) to use the Names and Marks
shall terminate as of the Closing.

(b) The Buying Parties hereby grant to Parent and its Affiliates (other than the
Acquired Entities), (i) for a period no longer than six months from the Closing
Date, a royalty-free right and license to use and exploit the Names and Marks in
connection with the packaging, sale, distribution and use of Parent’s and its
Affiliates’ (other than the Acquired Entities) business with respect to products
and services that are in use or provided by, in inventory of, or on order by,
Parent or any of its Affiliates (other than the Acquired Entities) as of the
Closing Date, and (ii) for a period no longer than one year from the Closing
Date, a royalty-free right and license to include the word “ProQuest” in the
corporate name of Parent. Parent agrees, for itself and on behalf of its
Affiliates, not to challenge or to make any claim or take any action adverse to
Buyer Parent’s ownership of the Names and Marks. Parent shall

 

- 44 -



--------------------------------------------------------------------------------

indemnify and hold the Buying Parties and their Affiliates harmless against any
liabilities they may suffer or incur as a result of the use of the Names and
Marks by Parent and its Affiliates after the Closing.

(c) Notwithstanding the generality of the foregoing, the Parties acknowledge and
agree that no ownership or other rights with respect to the “PQE” ticker symbol
are herein granted or otherwise transferred, and that following the Closing
Parent shall continue to use such ticker symbol in connection with its business.

6.10 Mail Received After Closing. Following the Closing, (a) the Buying Parties
may receive and open all mail addressed or directed to Parent or the Retained
Subsidiaries, (b) to the extent that such mail and the contents thereof relate
exclusively to the Business, the Buying Parties may deal with the contents
thereof and (c) the Buying Parties shall promptly forward any other such mail to
Parent.

6.11 Update to Disclosure Schedule. From time to time prior to the Closing,
Parent may provide to the Buying Parties information (the “Supplemental
Information”) that supplements or amends the Parent Disclosure Schedule, which
shall form a part of this Agreement with respect to any matter arising after the
date of this Agreement that, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in the
Parent Disclosure Schedule or that is necessary to correct any information in
the Parent Disclosure Schedule that has been rendered inaccurate thereby by such
matter arising after the date of this Agreement; provided, however, that no
Supplemental Information shall be taken into account in determining the truth
and correctness of any representation or warranty of Parent set forth herein for
purposes of Section 7.1(a). Any Supplemental Information delivered pursuant to
this Section 6.11 shall be deemed to amend the Parent Disclosure Schedule.

6.12 Director and Officer Indemnification.

(a) The Buying Parties, from and after the Closing Date, shall cause the charter
and other organizational documents of the Acquired Entities to contain
provisions no less favorable to the Agents with respect to limitation of
liabilities of directors and officers and indemnification than are set forth as
of the date of this Agreement in the applicable organizational or charter
documents of the Acquired Entities, which provisions shall not be amended,
repealed or otherwise modified in a manner that would adversely affect the
rights thereunder of the Agents.

(b) The obligations of the Buying Parties and the Acquired Entities under this
Section 6.12 shall not be terminated or modified in such a manner as to
adversely affect the rights of any Agent to whom this Section 6.12 applies
unless the affected Agent shall have consented to such termination or
modification (it being expressly agreed that any Agent to whom this Section 6.12
applies shall be a third party beneficiary of this Section 6.12). The provisions
of this Section 6.12 are (i) intended to be for the benefit of, and shall be
enforceable by, each Agent, his or her heirs and his or her representatives and
(ii) in addition to, and not in substitution for, any other rights to
indemnification or contribution that any such Person may have by contract or
otherwise.

 

- 45 -



--------------------------------------------------------------------------------

6.13 Excluded Assets. Parent shall cause the U.S. Company to assign and transfer
all of the U.S. Company’s right, title and interest in and to the Excluded
Assets, including the Voyager Transfer.

6.14 Assumption of Facilities. As of the Closing Date, the Buying Parties shall
(a) be assigned by the Parent the lease of the Parent for the facilities located
at 777 Eisenhower Parkway, Ann Arbor, MI, pursuant to an assignment agreement in
a form mutually acceptable to the Parties and (b) sublease from Parent for a
period of two years after the Closing office space currently occupied by the
U.S. Company and its employees at 789 Eisenhower Parkway, Ann Arbor, MI,
pursuant to a sublease agreement in a form mutually acceptable to the Parties.
The Buying Parties agree to use their commercially reasonable efforts to obtain
the landlord’s consent to the assignment and assumption or sublease of the
foregoing leases. If assignment is not permitted by the landlord, the Parties
will use reasonable efforts to put in place alternative arrangements that as
near as possible have the same effect as an assignment.

6.15 Post-Closing Date Transaction. On the Closing Date, but following the
Merger, Buyer Parent shall (a) cause the U.S. Company to enter into an agreement
and plan of merger with the Surviving LLC (or a wholly owned subsidiary of the
Surviving LLC), whereby the Surviving LLC or its wholly owned subsidiary shall
merge with and into the U.S. Company with the U.S. Company as the surviving
entity, and (b) cause to be filed a certificate of merger with respect to the
foregoing with the Secretary of the State of Delaware to effect the foregoing
(the “Second Merger”) and, by virtue of the Second Merger, and without any
action on the part of Parent, the U.S. Company or the Surviving LLC, all the
shares of U.S. Company Common Stock shall be cancelled in exchange for the right
to receive, in the aggregate, $9,000,000 in cash (the “Second Merger Common
Stock Consideration”) and each share of Preferred Stock shall be converted into
the right to receive one share of Common Stock of the U.S. Company.

ARTICLE VII

CONDITIONS

7.1 Condition to the Obligations of the Buying Parties. The obligations of the
Buying Parties to consummate the Transactions shall be subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:

(a) Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Parent, the U.S. Company and Canada/U.K.
LLC contained in this Agreement shall be true and correct in all respects at and
as of the date hereof and at and as of the Closing Date with the same force and
effect as though made at and as of that time (except for those representations
and warranties which address matters only as of a particular date, which shall
be true and correct only as of such date) without giving effect to any
“material,” “materiality” or “Material Adverse Effect” qualifications, except to
the extent that the failure of the representations and warranties to,
individually or in the aggregate, be true and correct would not reasonably be
expected to have a Material Adverse Effect. Parent, the U.S. Company and
Canada/U.K. LLC shall have performed and complied in all material respects with
all of its respective obligations required by this Agreement to be performed or
complied with at or prior to the Closing Date. Parent shall have delivered to
the Buyer a certificate executed by an executive officer of Parent, dated as of
the Closing Date, certifying the foregoing.

 

- 46 -



--------------------------------------------------------------------------------

(b) Related Party Transactions. The Related Party Transactions listed in
Schedule 7.1(b) shall have been terminated.

(c) Debt Financing. The Buying Parties shall have received the proceeds of the
Debt Financing.

(d) No Material Adverse Effect. There shall not have occurred any effect, change
or condition that, since the date of this Agreement, has had or would reasonably
be expected to have a Material Adverse Effect.

(e) Consents. All the Consents listed on Schedule 7.1(e) shall have been
received or otherwise satisfied.

7.2 Condition to the Obligations of Parent, the U.S. Company and Canada/U.K.
LLC. The obligations of each of Parent, the U.S. Company and Canada/U.K. LLC to
consummate the Transactions shall be subject to the satisfaction or waiver at or
prior to the Closing Date of the following condition:

(a) Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of the Buying Parties contained in this
Agreement shall be true and correct in all respects at and as of the date hereof
and at and as of the Closing Date with the same force and effect as though made
at and as of that time (except for those representations and warranties which
address matters only as of a particular date, which shall be true and correct
only as of such date) without giving effect to any “material,” “materiality” or
“Buyer Material Adverse Effect” qualifications, except to the extent that the
failure of the representations and warranties to, individually or in the
aggregate, be true and correct would not have a Buyer Material Adverse Effect.
The Buying Parties shall have performed and complied in all material respects
with all of their obligations required by this Agreement to be performed or
complied with at or prior to the Closing Date. The Buying Parties shall have
delivered to Parent a certificate, dated as of the Closing Date, and executed by
an executive officer of the Buyer Parent, certifying the foregoing.

(b) UK Pension Clearance. ProQuest UK Holdings shall have received clearance
from the UK Pensions Regulator, as contemplated by Section 6.7(l)(2) herein.

7.3 Conditions to Obligations of Buying Parties and Parent. The respective
obligations of the Buying Parties and Parent, the U.S. Company and Canada/U.K.
LLC to consummate the Transactions shall be subject to the satisfaction or
waiver at or prior to the Closing Date of the following conditions:

(a) No Injunction, Etc. At the Closing Date, there shall be no injunction,
restraining order or decree of any nature of any Governmental Authority that is
in effect that prohibits or materially restricts the Transactions; provided,
however, that the benefits of this Section 7.3(a) shall not be available to a
party whose failure to fulfill its obligations pursuant to Section 6.4 shall
have been the cause of, or shall have resulted in, such injunction, restraining
order or decree.

 

- 47 -



--------------------------------------------------------------------------------

(b) Antitrust Approvals. All applicable (i) waiting periods specified under the
HSR Act or similar domestic or foreign Antitrust Laws with respect to the
Transactions shall have elapsed or been terminated and (ii) approvals required
under foreign Antitrust Laws with respect to the Transaction have been obtained.

ARTICLE VIII

TAX MATTERS

8.1 Liability for Taxes.

(a) Except to the extent such Taxes are accrued as a liability for purposes of
calculating the Closing Working Capital Value, Parent shall be liable for, and
shall indemnify and hold the Buying Parties (subject to Section 8.1(g)) and the
Acquired Entities harmless from, (i) subject to Section 13.2, any Taxes incurred
by Parent or a member of the Parent Affiliated Group caused by or resulting from
the Transactions and the Second Merger, (ii) subject to Section 13.2, any Income
Taxes imposed on or incurred by the Acquired Entities in any combined,
consolidated, unitary or similar group (a “Group”) prior to the Closing Date,
(iii) any Income Taxes imposed on or incurred by the Acquired Entities (or any
Group with respect to the taxable items of the Acquired Entities) for any
taxable period (the “Pre-Closing Period”) ending on or before the Closing Date
(or the portion, determined as described in paragraph (c) of this Section 8.1,
of any such Income Taxes for any taxable period beginning on or before and
ending after the Closing Date which is allocable to the portion of such period
occurring on or before the Closing Date (the “Straddle Period”)) except to the
extent that such Taxes (x) arise from or are increased by transactions by the
Acquired Entities outside the ordinary course of business after the Closing or
(y) arise from or are increased by a change after Closing of any accounting
period or accounting practice of an Acquired Entity and (iv) any attorneys’ fees
or other costs incurred by the Buying Parties or the Acquired Entities in
connection with obtaining any payment from Parent due under this paragraph
(a) of Section 8.1.

(b) The Buying Parties shall be liable for, and shall indemnify and hold Parent
harmless from, (i) any Taxes imposed on or incurred by or with respect to the
Acquired Entities to the extent paid by Parent, but for which Parent is not
liable under paragraph (a) of this Section 8.1 and (ii) any attorneys’ fees or
other costs incurred by Parent in connection with any payment from the Buying
Parties under this paragraph (b) of Section 8.1.

(c) For purposes of this Agreement, in determining the Straddle Period
allocation of Taxes not based on or measured by income or receipts, the amount
of Taxes attributable to a portion of the Straddle Period shall be deemed to be
the amount of such Taxes for the entire taxable period multiplied by a fraction
the numerator of which is the number of days in the portion of the Straddle
Period and the denominator of which is the total number of days in such Straddle
Period, and in determining the Straddle Period allocation of Taxes based on or
measured by income or receipts, the amount of Taxes attributable to a portion of
the Straddle Period shall be determined as though the taxable period ended as of
the close of business on the Closing Date.

 

- 48 -



--------------------------------------------------------------------------------

(d) Parent and the Buying Parties will, to the extent permitted by applicable
Law, elect with the relevant taxing authorities to close all taxable periods of
the Acquired Entities as of the close of business on the Closing Date.

(e) The Buying Parties agree to pay to Parent any refund received after the
Closing Date by the Buying Parties or any of the Acquired Entities, in respect
of any Taxes for which Parent is liable under paragraph (a) of this Section 8.1
(including any refunds of Income Taxes received on account of a carryforward or
carryback of a net operating loss realized with respect to a Pre-Closing Period
and refunds of Income Taxes received with respect to amended Tax Returns filed
for Pre-Closing Tax Periods to the extent such amended Tax Returns conform the
Income Tax treatment to the treatment of items changed by the Parent’s
contemplated earnings restatement), except to the extent such refund is shown as
an asset for purposes of calculating Closing Working Capital Value. Parent
agrees to pay to the Buying Parties any refund received by Parent in respect of
any Taxes for which the Buying Parties are liable under paragraph (b) of this
Section 8.1. The parties shall cooperate in order to take all necessary steps to
claim any such refund, including electing to carry back net operating losses
realized with respect to Pre-Closing Periods where permitted under applicable
Law. Any such refund received by a party for the account of the other party
shall be paid to such other party within thirty (30) days after such refund is
received.

(f) Parent and the Buying Parties agree that any payment made with respect to
Taxes pursuant to this Section 8.1 or as an indemnity under Article X shall be
treated by the parties on their Tax Returns as an adjustment to the Purchase
Price.

(g) Any indemnity with respect to the U.K. Companies shall be paid to Buyer Sub
rather than to the U.K. Companies directly.

8.2 Tax Proceedings. In the event the Buying Parties or an Acquired Entity
receives notice (the “Proceeding Notice”) of any examination, claim, adjustment
or other proceeding with respect to the liability of the Acquired Entities for
Taxes for any period for which Parent is or may be liable under paragraph (a) of
Section 8.1 or may give rise to a liability for the breach of any representation
in Section 4.14, the Buyer Parent shall notify Parent in writing thereof (the
“Buyer Notice”) within ten (10) days after the receipt by either the Buying
Parties or an Acquired Entity of the Proceeding Notice. As to any such Taxes for
which Parent is liable under paragraph (a) of Section 8.1, Parent shall be
entitled at its expense to control or settle the contest of such examination,
claim, adjustment or other proceeding, provided Parent notifies Buyer Parent in
writing that it desires to do so no later than the earlier of (i) thirty
(30) days after receipt of the Buyer Notice, or (ii) five (5) days prior to the
deadline for responding to the Proceeding Notice. Parent shall allow the Buying
Parties to participate at the Buying Parties’ expense in any such proceeding.
Parent shall not settle any such proceeding in a manner that would materially
adversely affect the Acquired Entities or the Buying Parties after the Closing
Date without the prior written consent of the Buying Parties. The parties shall
cooperate with each other and with their respective affiliates, and will consult
with each other, in the negotiation and settlement of any proceeding described
in this Section 8.2.

 

- 49 -



--------------------------------------------------------------------------------

8.3 Filing of Tax Returns.

(a) The Parent shall prepare or cause to be prepared and the Buying Parties
shall file or cause to be filed all Tax Returns of the Acquired Entities for all
Pre-Closing Periods ending on or before the Closing Date, and the Parent shall
pay all Taxes payable with respect to such Tax Returns to the extent such Taxes
are subject to Parent’s obligation to indemnify the Buying Parties pursuant to
Section 8.1(a). Such Tax Returns shall be prepared in accordance with Law and
consistent with past practice except to the extent to conform the Income Tax
treatment to the changes required by the Parent’s contemplated earnings
restatement. The Parent shall also prepare or cause to be prepared and the
Buying Parties shall file or cause to be filed all amended Tax Returns of the
Acquired Entities for all Pre-Closing Periods ending on or before the Closing
Date to the extent such amended Tax Returns conform the Income Tax treatment to
the treatment of items changed by the Parent’s contemplated earnings
restatement. The Parent shall provide to the Buying Parties for review and
comment each such Tax Return described in this Section 8.3(a) at least fifteen
(15) days prior to the due date for filing such Tax Return (or, if required to
be filed within fifteen (15) days of the Closing Date, as soon as reasonably
practicable following the Closing).

(b) The Buying Parties shall prepare or cause to be prepared and file or cause
to be filed all Tax Returns for the Acquired Entities for all (i) Straddle
Periods (but not including any Tax Return for such period filed as part of a
Group), and (ii) taxable years beginning after the Closing Date. The Buying
Parties shall provide to Parent for review and comment each Tax Return described
in clause (i) of this Section 8.3(b) at least fifteen (15) days prior to the due
date for filing such Tax Return (or, if required to be filed within fifteen
(15) days of the Closing Date, as soon as reasonably practicable following the
Closing). Parent shall reimburse the Buying Parties for Taxes paid in clause
(i) above within fifteen (15) days of payment by the Buying Parties or an
Affiliate of the Buying Parties to the extent such Taxes are subject to Parent’s
obligation to indemnify the Buying Parties pursuant to Section 8.1(a).

(c) Parent shall include the income of the U.S. Company and its U.S.
Subsidiaries (including any deferred items triggered into income by Treasury
Regulation §1.1502-13, the Tax effects of the Voyager Transfer and any other
disposition of an Excluded Asset and any excess loss account taken into income
under Treasury Regulation §1.1502-19) on Parent’s consolidated federal Income
Tax Returns (and any combined, unitary or consolidated state or local Tax
Returns) for all periods through the Closing Date and pay any federal Income
Taxes attributable to such income. For all taxable periods ending on or before
the Closing Date, Parent shall cause the U.S. Company to join in Parent’s
consolidated federal Income Tax Return and, in jurisdictions requiring separate
reporting from Parent, to file separate company state and local Income Tax
Returns required to be filed with respect to a Pre-Closing Period. All such
Income Tax Returns shall be prepared and filed in a manner consistent with prior
practice, except as required by a change in Law; provided, however, that Parent
shall be entitled to include an Acquired Entity as part of a Group for state
Income Tax purposes, unless applicable law provides otherwise, regardless of
whether such Acquired Entity had been treated as part of a Group in prior
periods. The Buying Parties shall have the right to review and comment on any
Tax information relating to the Acquired Entities contained in any Tax Return
prepared by Parent.

 

- 50 -



--------------------------------------------------------------------------------

8.4 Tax Allocation Arrangements. Effective as of the Closing, all liabilities
and obligations between the Acquired Entities, on one hand, and Parent and any
affiliates thereof, on the other hand, under any tax indemnity, sharing,
allocation or similar agreement or arrangement in effect prior to the Closing
shall be extinguished in full, and any liabilities or rights existing under any
such agreement or arrangement shall cease to exist and shall no longer be
enforceable. Parent and its Affiliates shall execute any documents necessary to
effectuate the provisions of this Section 8.4.

8.5 UK Tax Indemnities.

(a) Indemnity for Secondary Tax Liabilities. The Buying Parties jointly and
severally covenant with Parent to pay to Parent an amount equivalent to:

(1) any UK Tax or any amount on account of UK Tax which any company treated for
UK Tax purposes as a member of the same group of companies as the Parent
(“Parent Group Company”) is required to pay to the UK Tax authority as a result
of a failure by any Acquired Entity, the Buyer Parent or any company treated for
UK Tax purposes as a member of the same group of companies as the Buying Parties
(“Buyer Group Company”) to discharge that UK Tax where such UK Tax was primarily
chargeable against the Acquired Entity, the Buying Parties or any other Buyer
Group Company; and

(2) any costs reasonably and properly incurred in connection with such UK Tax or
a successful claim under this Section 8.5 as the case may be.

Notwithstanding the foregoing, this Section 8.5 shall not apply to: (x) Tax to
the extent that the Buying Parties could claim payment in respect of it under
Section 8.1(a) or for breach of the warranties at Section 4.14 (or would have
been able so to claim but for any other limitation or exclusion to the indemnity
at Section 8.1(a) in this Agreement), except to the extent a payment has been
made pursuant to Section 8.1(a) and the Tax to which it relates was not paid by
the relevant Acquired Entity or any person on its behalf and (y) Tax to the
extent it has been recovered under any relevant statutory provision (and for
Parent shall procure that no such recovery is sought to the extent that payment
is made hereunder).

8.6 Cooperation and Exchange of Information.

(a) Each Party will provide, or cause to be provided, to the other Party copies
of all correspondence received from any taxing authority by such party or any of
its Affiliates in connection with the liability of the Acquired Entities for
Taxes for any period for which such other party is or may be liable under
paragraph (a) or (b) of Section 8.1. The Parties will provide each other with
such cooperation and information as they may reasonably request of each other in
preparing or filing any Tax Return or claim for refund (including any
computation with respect to the calculation of any Tax attributes the U.S.
Company will succeed to as a result of leaving any Group which Parent was the
parent company and the notice described in Treasury Regulation
Section 1.338-2(e)(4), to the extent required), in determining a liability or a
right of refund or in conducting any audit or other proceeding in respect of
Taxes imposed on the parties or their respective affiliates. The Parties and
their Affiliates will preserve and retain all Tax Returns, schedules, work
papers and all material records or other documents relating to any such Tax
Returns, claims, audits or other proceedings until the

 

- 51 -



--------------------------------------------------------------------------------

expiration of the statutory period of limitations (including extensions) of
taxable periods to which such documents relate and until the final determination
of any payments which may be required with respect to such periods under this
Agreement and shall make such documents available to the other party or any
affiliate thereof, and their respective officers, employees and agents, upon
reasonable notice and at reasonable times, it being understood that such
representatives shall be entitled to make copies of any such books and records
relating to the Acquired Entities as they shall deem necessary. Any information
obtained pursuant to this Section 8.6 shall be kept confidential, except as may
be otherwise necessary in connection with the filing of Tax Returns or claims
for refund or in conducting any audit or other proceeding. Each Party shall
provide the cooperation and information required by this Section 8.6 at its own
expense.

(b) Within five (5) Business Days of the Closing Date, the Parent shall provide
the Buying Parties with a schedule setting forth the amount of prepaid
subscription income (within the meaning of Section 455 of the Code) that the
Company had not included in its gross income as of the Closing Date. As soon as
practicable after filing the Group Income Tax Returns for the last period in
which any Acquired Entity was a member of the Group of which Parent is the
common parent, the Parent shall provide the Buying Parties with a schedule
showing (i) the amount and type of Allocated Tax Credits and (ii) the amount of
net operating loss carryforwards of Bigchalk Inc. apportioned to the Company as
of the Closing Date pursuant to the Treasury Regulations under Section 1502 of
the Code.

(c) Parent shall make all elections reasonably requested by the Buying Parties
that are necessary to cause, and shall not make any elections which prevent, the
apportionment of the net operating loss carryforwards of Bigchalk Inc. to the
U.S. Company as of the Closing Date pursuant to the Treasury Regulations under
Section 1502 of the Code. At the request of the Buying Parties, Parent shall
elect under Treasury Regulation Section 1.1502-95 to apportion to the U.S.
Company and Bigchalk Inc. an amount of any Parent Group Code Section 382
limitation and built in gains that would provide the Buying Parties the maximum
use of such net operating loss carryforwards.

8.7 Conflict. In the event of a conflict between the provisions of this Article
VIII and any other provisions of this Agreement, the provisions of this Article
VIII shall control.

ARTICLE IX

CLOSING

9.1 Closing Date. Unless this Agreement shall have been terminated pursuant to
Article XI hereof, the closing of the Transactions (the “Closing”) shall take
place at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, New York, at 10:00 A.M., New York City, three (3) Business
Days after all of the conditions to the Closing set forth in Article VII hereof
have been satisfied or waived, or such other date, time and place as shall be
agreed upon by Parent and Buyer Parent (the actual date and time being herein
called the “Closing Date”).

 

- 52 -



--------------------------------------------------------------------------------

9.2 The Buying Parties’ Deliveries. At the Closing, the Buying Parties shall
deliver, or caused to be delivered, to Parent, the U.S. Company and Canada/U.K.
LLC the following, in form and substance reasonably acceptable to Parent:

(a) the Initial Payment in immediately available U.S. federal funds, as
applicable;

(b) a certificate of an officer of each Buying Party (i) certifying the names
and signatures of the officers of such Buying Party authorized to sign this
Agreement and the other agreements relating hereto and (ii) certifying those
matters set forth in Section 7.2(a);

(c) letters of discharge with respect to each Parent Guarantee in form
reasonably satisfactory to Parent; and

(d) such other documents and instruments as counsel for Buyer Parent and Parent
mutually agree to be reasonably necessary to consummate the Transactions.

9.3 Parent’s, the U.S. Company’s and Canada/U.K. LLC’s Deliveries. At the
Closing, Parent, the U.S. Company and Canada/U.K. LLC shall deliver, or cause to
be delivered, to the Buying Parties the following, in form and substance
reasonably acceptable to the Buying Parties:

(a) a copy of the certificate of incorporation and bylaws, partnership agreement
or analogous organizational document of each Acquired Entity certified by the
corporate secretary of such Acquired Entity;

(b) certificates evidencing the Preferred Stock properly endorsed or with stock
powers executed in blank or otherwise in form suitable for transfer;

(c) certificates of Good Standing as of a recent date with respect to the U.S.
Company from the Secretary of State (or other appropriate governmental official)
of the State of Delaware;

(d) a certificate of an officer of Parent (i) certifying the names and
signatures of the officers of Parent authorized to sign this Agreement and any
other agreements relating hereto and (ii) certifying those matters set forth in
Section 7.1(a); and

(e) such other documents and instruments as counsel for Buyer Parent and Parent
mutually agree to be reasonably necessary to consummate the Transactions.

9.4 Deliveries by both Buyer and Parent. At the Closing, Parent and the Buying
Parties will execute and deliver, and will cause their Affiliates to deliver, as
applicable, the Transition Services Agreement, in the form of Exhibit C hereto
(the “Transition Services Agreement”).

9.5 Inability to Obtain Consents and Approvals. Following the Closing, to the
extent that any Consent or other consent, approval, waiver, authorization,
novation, notice or filing which is necessary for the effectiveness after the
Closing of any Disclosed Contract cannot be obtained or made and, as a result
thereof, the full benefits of such Disclosed Contract cannot be provided to the

 

- 53 -



--------------------------------------------------------------------------------

Buyer following Closing; then, if Buyer Parent so requests, the Buying Parties
and Parent, through their respective Affiliates, as appropriate, will cooperate
with each other and enter into such mutually agreeable, reasonable and lawful
arrangements (including subcontracting, subleasing or sublicensing, if
permitted) in an attempt to provide to the parties the economic (taking into
account all burdens and benefits, including tax costs and benefits) and
operational equivalent, to the extent permitted, of providing for the Buying
Parties the benefit of such Disclosed Contracts, and the performance by the
Buyer of all obligations under such Disclosed Contract; provided, however, that
the Buying Parties and Parent will not be required to enter into such an
arrangement with respect to any Disclosed Contract that is no longer in full
force and effect; and, provided, further, that such economic and operational
equivalent does not include the provision of lost revenues or profits in the
event that any Person terminates a Disclosed Contract or other prior
relationship with Parent. Nothing contained in, nor any action taken pursuant
to, this Section 9.5 shall be deemed to constitute a waiver of any condition to
the Closing set forth in Article VII.

ARTICLE X

INDEMNIFICATION

10.1 Agreement to Indemnify.

(a) Subject to the limitations provided herein, Parent shall indemnify and hold
harmless the Buying Parties (subject to Section 8.1(g)) and their respective
Affiliates (collectively, the “Buyer Indemnitees”) to the extent set forth in
this Article X in respect of any Losses reasonably and proximately incurred by
Buyer Indemnitees as a result of:

(1) any inaccuracy or misrepresentation in any representation or warranty of
Parent made herein (including any certificate certifying as to the occurrence
thereof); provided, however, that in determining whether or not there has been
any inaccuracy or misrepresentation in any such representation or warranty, for
purposes of determining the obligations of Parent to indemnify the Buying
Parties under this Section 10.1(a)(i), (A) all qualifications with respect to
“Material Adverse Effect” included in Sections 4.1(a), 4.4, 4.5, 4.10(c),
4.11(c), 4.12, 4.13, 4.17 and 4.19 of this Agreement shall be disregarded,
(B) all qualifications with respect to “material” or “materially” in Sections
4.15(b), 4.16(b) and 4.16(i) (first sentence only) of this Agreement shall be
disregarded, and (C) in the event of any inaccuracy in the representations in
Section 4.14(k), the obligation of Parent to indemnify the Buying Parties shall
be reduced by the amount by which the net operating loss carryforwards of
Bigchalk Inc. apportioned to the U.S. Company as of the Closing Date pursuant to
the Treasury Regulations under Section 1502 of the Code exceed $30 million.

(2) any breach of or failure to perform any covenant, agreement or obligation of
Parent in this Agreement or any agreement (including any certificate certifying
as to such performance) delivered hereunder;

 

- 54 -



--------------------------------------------------------------------------------

(3) any adverse Tax consequences to the U.S. Company or the Buying Parties as a
result of the Voyager Transfer or any other transaction by which an Acquired
Entity disposes of an Excluded Asset;

(4) any and all Controlled Group Liabilities;

(5) the matters set forth on Schedule 10.1(a)(5); or

(6) Excluded Liabilities;

provided, however, that Parent shall have no liability under clause (1) with
respect to any claim relating to any events, facts or circumstances of which
either of the Buying Parties had Knowledge prior to the execution of this
Agreement.

(b) Notwithstanding the foregoing paragraph (a):

(1) Parent shall not be liable under clause (1) of Section 10.1(a): (A) for any
Losses in respect of any claim (or group of directly related claims) subject to
clause (1) Section 10.1(a) having an aggregate value of not more than $50,000
(“Qualified Claims”), and (B) until all Losses in respect of all Qualified
Claims exceed $4,000,000 in the aggregate (the “Minimum Amount”), and thereafter
Parent shall be liable, subject to the other limitations provided for elsewhere
in this Agreement, for Qualified Claims to the extent in excess of the Minimum
Amount;

(2) Parent shall not be liable under clause (1) of Section 10.1(a) for any
Losses in excess of $30,000,000 (the “Maximum Amount”);

(3) Parent shall have no obligation to indemnify any Buyer Indemnitee for
consequential damages, special damages, incidental damages, indirect damages,
lost profits, punitive damages or similar items, except to the extent that such
damages are owed to any Person pursuant to any Third Party Claim;

(4) Parent shall have no liability to indemnify any Buyer Indemnitee for any
Losses related to any liability to the extent that liability is reflected in the
calculation of Closing Working Capital Value; and

(5)(A) the limitations contained in clauses (1) and (2) of this Section 10.1(b)
shall not apply to the representations and warranties of Parent set forth in
Section 4.6(b), Section 4.16(e), the indemnity with respect to the ProQuest
Savings Plan set forth in Section 6.7(c), and the indemnity for Taxes set forth
in Section 8.1(a), and (B) the limitations contained in clause (1) of this
Section 10.1(b) shall not apply to the representations and warranties of Parent
set forth in Section 4.7.

(c) Buyer and Buyer Parent jointly and severally shall indemnify and hold
harmless Parent and its Affiliates (collectively, the “Parent Indemnitees”) to
the extent set forth in this Article X in respect of any and all Losses
reasonably and proximately incurred by any Parent Indemnitee: (i) as a result of
any inaccuracy or misrepresentation in any representation or warranty of a
Buying Party made herein or any breach of or failure to perform any covenant,
agreement or obligation of any Buying

 

- 55 -



--------------------------------------------------------------------------------

Party in this Agreement or any agreement, document or certificate delivered
hereunder; (ii) Parent Guarantees in accordance with Section 6.8; or (iii) as a
result of the use by the Buying Parties of the facilities referenced in
Section 6.14.

10.2 Survival of Representations and Warranties. All representations and
warranties shall survive the Closing and expire eighteen (18) months following
the Closing Date, except for the representations and warranties contained in
Section 4.14 and Section 4.16(e), which shall survive until thirty (30) days
after the expiration of the applicable period of limitations. The covenants,
agreements or obligations of the Parties that are to be performed prior to
Closing shall survive the Closing for a period of one year, and all other
covenants, agreements or obligations of the Parties shall survive in accordance
with their terms or until satisfied, whichever occurs sooner. Any cause of
action for breach of a representation or warranty, covenant, agreement or
obligation contained herein shall expire and terminate unless the party claiming
that such breach occurred delivers to the other party written notice and a
reasonably detailed explanation of the alleged breach on or before 5:00 P.M.,
New York time, on the date on which such representation or warranty, covenant,
agreement or obligation expires pursuant to this Section 10.2.

10.3 Notice of Claims for Indemnification. If any Indemnitee shall believe that
such Indemnitee is entitled to indemnification pursuant to Section 10.1 in
respect of any Losses, such Indemnitee shall give the appropriate indemnifying
party (the “Indemnifying Party”) written notice within ten (10) Business Days of
its becoming aware thereof; provided, however, the failure to give such notice
shall not release the Indemnifying Party from its obligations under this Article
X except to the extent that the Indemnifying Party is prejudiced by such
failure. Any such notice shall set forth in reasonable detail, and to the extent
then known, the basis for such claim for indemnification.

10.4 Defense of Claims. In connection with any claim for which indemnification
has been sought under this Article X resulting from or arising out of any claim
or Proceeding against an Indemnitee by a Person that is not a party hereto (a
“Third Party Claim”), the Indemnifying Party may assume the defense of any such
claim or Proceeding (unless such Indemnitee elects not to seek indemnity
hereunder for such claim) through counsel reasonably acceptable to the
Indemnitee, upon providing written notice to the relevant Indemnitee within
thirty (30) days of receipt of notice of the Third Party Claim. If the
Indemnifying Parties shall have assumed the defense of any claim or Proceeding
in accordance with this Section 10.4, the Indemnifying Parties shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any such claim or Proceeding, without the prior written consent of such
Indemnitee; provided, however, that the Indemnifying Parties shall pay or cause
to be paid all amounts arising out of such settlement or judgment concurrently
with the effectiveness thereof (less any unapplied portion of the Minimum Amount
and up to the Maximum Amount); provided, further, that the Indemnifying Parties
shall not be authorized to encumber any of the assets of any Indemnitee or to
agree to any restriction that would apply to any Indemnitee or to its conduct of
business; and provided, further, that a condition to any such settlement shall
be a complete release of such Indemnitee and its Affiliates, officers,
employees, consultants and agents with respect to such claim. Each Indemnitee
shall be entitled to participate in (but not control) the defense of any such
action, with its own counsel and at its own expense. Each Indemnitee shall, and
shall cause each of its Affiliates, officers, employees,

 

- 56 -



--------------------------------------------------------------------------------

consultants and agents to, cooperate fully with the Indemnifying Parties in the
defense of any claim or Proceeding being defended by the Indemnifying Parties
pursuant to this Section 10.4. The assumption of any defense hereunder by an
Indemnifying Party shall not be deemed an admission of responsibility for the
underlying claim. If the Indemnifying Parties do not assume the defense of any
claim or Proceeding resulting therefrom in accordance with the terms of this
Section 10.4, such Indemnitee shall have the right to defend, settle or
compromise such claim or Proceeding. The Indemnitee shall not pay, or permit to
be paid, any part of the Third Party Claim unless the Indemnifying Parties
consent in writing to such payment or unless a final judgment from which no
appeal may be taken by or on behalf of the Indemnifying Party is entered against
the Indemnified Party for such Third Party Claim. If the Indemnitee assumes the
defense of any such claims or proceeding in accordance with this section and
proposes to settle such claims or proceedings prior to a final judgment thereon
or to forego any appeal with respect thereto, then the Indemnitee shall give the
Indemnifying Party prompt written notice thereof and the Indemnifying Party
shall have the right to participate in the settlement or assume or reassume the
defense of such claims or proceeding.

10.5 Subrogation. To the extent that any Indemnifying Party discharges any claim
for indemnification hereunder, such Indemnifying Party shall be subrogated to
all rights of any Indemnitee against third parties, including all rights
relating to claims under any insurance, contracts, common law or otherwise.

10.6 Indemnification Calculations. The amount of any Losses for which
indemnification is provided under this Article X shall be computed net of any
insurance proceeds or other recoveries actually received by any Indemnitee in
connection with such Losses and net of any Tax benefits arising by reason of any
such Loss.

10.7 Tax Treatment. The parties agree that any indemnification payments made
pursuant to this Agreement shall be treated for Tax purposes, as between Buyer
and Parent, as an adjustment to the Purchase Price, unless otherwise required by
applicable Law or Governmental Authority interpretations thereof.

10.8 Exclusive Remedy. Except as otherwise provided in this Agreement (including
with respect to Tax as provided for in Article VIII), from and after the
Closing, the indemnification provisions in this Article X shall provide the sole
and exclusive remedy of the Parties hereto with respect to any and all Losses of
any kind or nature whatever incurred because of or resulting from or arising out
of this Agreement, the Transactions, the Business and any of their assets and
liabilities (other than claims for fraud or intentional misconduct). In
furtherance of the foregoing, each Party hereby waives (and agrees not to bring
any suit, claim or proceeding in respect of), on its own behalf and on behalf of
its Affiliates and of any of their officers, directors, employees, stockholders,
agents and representatives, to the fullest extent permitted under applicable
Law, any and all rights, claims and causes of action any of them may now or
hereafter have against the other Party and its Affiliates and their officers,
directors, employees, stockholders, agents and representatives, arising under or
based upon any Law (including any such rights, claims or causes of action
relating to CERCLA or any other Environmental Law or arising under or based upon
common law) or otherwise (except pursuant to Section 6.7, 6.12 or Article X of
this Agreement).

 

- 57 -



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION

11.1 Termination Events. Without prejudice to other remedies which may be
available to the parties by Law or this Agreement, this Agreement may be
terminated and the Transactions may be abandoned prior to Closing:

(a) by mutual written consent of the Parties;

(b) by Buyer Parent, on the one hand, or Parent, on the other hand, by written
notice to the other if:

(1) the Closing shall not have been consummated on or before the Termination
Date, unless extended by written agreement of the parties hereto; provided,
however, that the right to terminate this Agreement under this Section 11.1(b)
shall not be available to any party whose failure to perform or comply with any
of its obligations under this Agreement shall have been the cause of, or shall
have resulted in, the failure of the Closing to occur by such date; or

(2) any Governmental Authority shall have enacted, promulgated, issued, entered
or enforced (A) any Law prohibiting the Transactions or making them illegal,
(B) any injunction, judgment, order or ruling or taking any other action, in
each case, permanently enjoining, restraining or prohibiting the Transactions,
which shall have become final and nonappealable;

(c) by Buyer Parent:

(1) if any of the conditions set forth in Section 7.1 shall have become
incapable of fulfillment;

(2) if all of the conditions set forth in Article VII shall have been satisfied
and Parent shall not have made all of the deliveries required by Sections 9.3 or
9.4 on or before ten (10) days following the date designated for closing
pursuant to Section 9.1; or

(3) Parent’s Board approves, endorses or recommends any Acquisition Proposal or
Alternative Proposal, or resolves or announces its intention to do so, whether
or not permitted by Section 6.3.

(d) by Parent:

(1) if any of the conditions set forth in Section 7.2 shall have become
incapable of fulfillment;

(2) if all of the conditions set forth in Article VII shall have been satisfied
and (i) the Buying Parties shall not have made all of the deliveries required by
Sections 9.2 or 9.4 on or before ten (10) days following the date designated for
Closing pursuant to Section 9.1; or

 

- 58 -



--------------------------------------------------------------------------------

(3) at any time prior to the Closing if, in connection with an Alternative
Proposal:

(A) Parent shall have complied with Section 6.3 in all material respects with
respect to such Alternative Proposal;

(B) the Board of Directors of Parent (x) shall have determined in good faith
(after consultation with Parent’s outside counsel and financial advisor) that
such Alternative Proposal is a Superior Proposal and (y) shall have determined
in good faith (after consultation with Parent’s outside counsel) that entering
into an agreement with respect to such Alternative Proposal is required or
advisable for the Board of Directors of the U.S. Company to comply with its
fiduciary duties under applicable Law; and

(C) Parent shall have provided Buyer with at least five (5) Business Days’ prior
written notice of its intention to terminate this Agreement pursuant to this
Section 11.1(d)(3); such notice shall specify the terms and conditions (and
include copies of related agreements) of the proposed agreement.

11.2 Effect of Termination. In the event of any termination of the Agreement as
provided in Section 11.1 above, then all further obligations of the Parties
under this Agreement shall terminate without further liability on the part of
any Party to the others, other than (a) with respect to the obligations of the
Buying Parties and Parent under the Confidentiality Letter and Sections 6.5,
11.3 and 13.3 of this Agreement and (b) except as to liability for any
intentional or fraudulent misrepresentation, breach or default in connection
with any warranty, representation, covenant or obligation given, occurring or
arising prior to the date of termination.

11.3 Termination Payments.

(a) In the event that this Agreement is terminated (i) by Buyer Parent pursuant
to Section 11.1(c)(3), or (ii) by Parent pursuant to Section 11.1(d)(3), then
Parent shall pay in cash to Buyer Parent within two (2) Business Days of such
termination a termination fee equal to $8,500,000 (the “Parent Termination
Fee”). The Parent Termination Fee shall be the Buying Parties’ sole and
exclusive remedy due to such termination, whether under this Agreement, common
law, state or federal statute, or otherwise. Buyer Parent’s acceptance of the
Parent Termination Fee shall constitute conclusive evidence that this Agreement
has been validly terminated and that neither of the Buying Parties shall have
any right of action under any theory against Parent or any of its Affiliates as
a result of this Agreement, its termination, the Transactions, or anything
related thereto.

(b) In the event that this Agreement is terminated pursuant to
Section 11.1(b)(1) and at the time of such termination the only condition to the
Buying Parties’ obligation to consummate the Transactions (other than conditions
which by their terms are to be satisfied at Closing) that has not been satisfied
or waived is Section 7.1(c), then Buyer Parent shall pay in cash to Parent
within two (2) Business Days of such termination a termination fee equal to
$4,500,000 (the “Buyer Parent Termination Fee”). The Buyer Parent Termination
Fee shall be Parent’s sole and exclusive remedy due to such termination, whether
under this Agreement, common law, state or federal statute, or otherwise.
Parent’s acceptance of the Buyer Parent Termination Fee shall constitute
conclusive evidence

 

- 59 -



--------------------------------------------------------------------------------

that this Agreement has been validly terminated and that Parent shall not have
any right of action under any theory against Buyer Parent or any of its
Affiliates as a result of this Agreement, its termination, the Transactions, or
anything related thereto.

(c) Each of Buyer Parent and Parent acknowledges that the agreements contained
in this Section 11.3 are integral parts of the Transactions. In the event that
Parent fails to pay the fees provided for in Section 11.3(a) when due and owing,
Parent shall reimburse Buyer Parent for all reasonable costs and expenses
actually incurred or accrued by Buyer Parent (including attorneys’ fees and
expenses) in connection with the collection under and enforcement of this
Section 11.3. In the event that Buyer Parent fails to pay the fees provided for
in Section 11.3(b) when due and owing, Buyer Parent shall reimburse Parent for
all reasonable costs and expenses actually incurred or accrued by Parent
(including attorneys’ fees and expenses) in connection with the collection under
and enforcement of this Section 11.3.

ARTICLE XII

GUARANTEE

12.1 Guarantee. Guarantor hereby unconditionally and absolutely guarantees
(i) to Parent and the U.S. Company (with respect to the Issuance) the prompt and
full payment and performance of all covenants, agreements and other obligations
of the Buyer Parties hereunder, including but not limited to payment of the
Purchase Price and all of the Buyer Parties’ indemnification obligations
pursuant to Article X and termination payment obligations pursuant to
Section 11.3 and (ii) to Parent that Guarantor shall cause the Buyer Parties and
their Affiliates to comply in all respects with the terms and conditions of the
Transition Services Agreement. The foregoing guarantee shall be direct,
absolute, irrevocable and unconditional and shall not be impaired irrespective
of any modification, release, supplement, extension or other change in the terms
of all or any of the obligations of the Buyer Parties hereunder or for any other
reason whatsoever. Guarantor hereby waives any requirement of promptness,
diligence or notice with respect to the foregoing guaranty and any requirement
that Parent exhaust any right or take any action against the Buyer Parties in
respect of any of their obligations hereunder. The parties hereto agree that any
third party beneficiary to this Agreement shall be a third party beneficiary of,
shall be entitled to rely on and shall be entitled to enforce the provisions of
this Section 12.1.

12.2 Joint and Several Obligations. All obligations of the Buying Parties and
Guarantor, and each of them under this Agreement and in connection with the
Transactions shall be joint and several, regardless of whether specifically
stated in each instance.

ARTICLE XIII

MISCELLANEOUS AGREEMENTS OF THE PARTIES

13.1 Notices. All communications provided for hereunder shall be in writing and
shall be deemed to be given when delivered in person or by private courier with
receipt, when telefaxed and received, as follows:

 

- 60 -



--------------------------------------------------------------------------------

If to any Buying Party:

Cambridge Scientific Abstracts, Limited Partnership

c/o Cambridge Information Group, Inc.

7200 Wisconsin Ave, Suite 601

Bethesda, MD 20814

Attn: Larisa Avner Trainor

Fax: 301-961-6790

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza,

New York, NY 10004

Attention: Christopher Ewan, Esq.

Fax: 212-859-4000

If to Parent, the U.S. Company or Canada/U.K. LLC:

ProQuest Company

789 Eisenhower Parkway

P.O. Box 1346

Ann Arbor, MI 48106

Attention: General Counsel

Fax: 734-997-4040

with a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attention: Thomas J. Murphy, P.C.

Fax.: 312-984-7700

or to such other address as any such party shall designate by written notice to
the other parties hereto.

13.2 Transfer Taxes. The Buying Parties shall be responsible for the payment of
all sales and transfer taxes, if any, which may be payable with respect to the
consummation of the Transactions and, to the extent any exemptions from such
taxes are available, Buyer Parent and Parent shall cooperate to prepare any
certificates or other documents necessary to claim such exemptions.

13.3 Expenses. Subject to Section 13.2, Parent and the Buying Parties shall each
pay their respective expenses (such as legal, investment banker and accounting
fees) incurred in connection with the origination, negotiation, execution and
performance of this Agreement, except that the Buying Parties shall be
responsible for the payment of all filing fees under the HSR Act and any other
Antitrust Laws.

 

- 61 -



--------------------------------------------------------------------------------

13.4 Non-Assignability. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. This Agreement shall not be assigned by operation of Law or otherwise
by any party hereto without the express prior written consent of the other
parties, and any attempted assignment, without such consent, shall be null and
void; provided, however, that the Buying Parties may collaterally assign their
rights and obligations hereunder to their financing sources described in the
Commitment Letters as collateral security in connection with obtaining financing
necessary to consummate the Transactions; provided that the Buying Parties shall
remain liable under the Agreement.

13.5 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the parties hereto. No waiver
by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the party so waiving. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

13.6 Schedules. All schedules hereto are hereby incorporated by reference and
made a part of this Agreement. Any fact or item which is disclosed on any
section of the Parent Disclosure Schedule in such a way as to make its relevance
to a representation or representations made elsewhere in this Agreement or to
the information called for by another section of the Parent Disclosure Schedule
to this Agreement reasonably apparent shall be deemed to be an exception to such
representation or representations or to be disclosed on such other section of
the Parent Disclosure Schedule, as the case may be, notwithstanding the omission
of a reference or cross-reference thereto. Any fact or item disclosed on any
section of the Parent Disclosure Schedule hereto shall not by reason only of
such inclusion be deemed to be material and shall not be employed as a point of
reference in determining any standard of materiality under this Agreement.

13.7 No Third Party Beneficiaries. Except for the rights provided in
Sections 6.7, 6.12, 10.1 and 12.1, this Agreement does not create any rights,
claims or benefits inuring to any Person that is not a party hereto nor create
or establish any third party beneficiary hereto.

13.8 Currency. All references to currency, monetary values and dollars set forth
herein shall mean U.S. dollars and all payments hereunder shall be made in U.S.
dollars.

13.9 Governing Law; Submission to Jurisdiction; Waivers. This Agreement and each
other document delivered pursuant to this Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware. Each of the
Parties agrees that if any dispute is not resolved by the Parties, it shall be
resolved only in the Courts of the State of New York sitting in the County of
New York or the United States District Court for the Southern District of New
York and the appellate courts having jurisdiction of appeals in such courts
(collectively, the “Proper Courts”). In that context, and without limiting the
generality of the foregoing, each of the Parties irrevocably and unconditionally
(a) submits for itself and its property in any action relating to the document
delivered pursuant to this Agreement or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the

 

- 62 -



--------------------------------------------------------------------------------

Courts of the State of New York sitting in the County of New York, the court of
the United States of America for the Southern District of New York, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such action shall be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court; (b) consents that any such action may and shall be brought
in such courts and waives any objection that it may now or thereafter have to
the venue or jurisdiction of any such action in any such court or that such
action was brought in an inconvenient court and agrees not to plead or claim the
same; (c) waives all right to trial by jury in any action (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or any
document delivered pursuant to this Agreement, or its performance under or the
enforcement of this Agreement or any document delivered pursuant to this
Agreement; (d) agrees that service of process in any such action may be effected
by mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 13.1; and (e) agrees that nothing in this
Agreement or any document delivered pursuant to this Agreement shall affect the
right to effect service of process in any other manner permitted by the Laws of
the State of New York.

13.10 Injunctive Relief. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Proper Courts,
without bond or other security being required, this being in addition to any
other remedy to which they are entitled at law or in equity.

13.11 Entire Agreement. This Agreement and the Parent Disclosure Schedule hereto
and agreements referred to herein (including the Confidentiality Letter) set
forth the entire understanding of the parties hereto as to matters not expressly
excepted or excluded herefrom.

13.12 Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

- 63 -



--------------------------------------------------------------------------------

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) references to a Person are also to its successors and permitted assigns; and

(h) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

13.13 Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible.

13.14 Counterparts. This Agreement may be executed in any number of
counterparts, including by means of facsimile or scanned copy, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 

- 64 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Subscription Agreement and Plan
of Merger to be duly executed as of the date first above written.

 

PROQUEST COMPANY By:  

/s/ Alan W. Aldworth

Name:   Alan W. Aldworth Title:   President and CEO PROQUEST INFORMATION AND
LEARNING COMPANY By:  

/s/ Richard Surratt

Name:   Richard Surratt Title:   Vice President PROQUEST CANADA/U.K. HOLDINGS,
LLC By:  

/s/ Richard Surratt

Name:   Richard Surratt Title:   Vice President I&L HOLDINGS, INC. By:  

/s/ Erik Brooks

Name:   Erik Brooks Title:   Authorized Signatory I&L OPERATING LLC By:  

/s/ Erik Brooks

Name:   Erik Brooks Title:   Authorized Signatory



--------------------------------------------------------------------------------

SOLELY FOR PURPOSES OF ARTICLE V AND SECTION 12.1

 

CAMBRIDGE SCIENTIFIC ABSTRACTS, LIMITED PARTNERSHIP

By:   CSA GP Corporation Its:   General Partner

By:

 

/s/ Andrew M. Snyder

Name:

  Andrew M. Snyder

Title:

 

President and Secretary

 



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designation of Preferences

See attached.



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATION OF

RIGHTS AND PREFERENCES OF

SERIES A PREFERRED STOCK OF

PROQUEST INFORMATION AND LEARNING COMPANY

ProQuest Information and Learning Company, a corporation organized and existing
under the laws of the State of Delaware (the “Corporation”), hereby certifies as
follows:

FIRST: That the name of the Corporation is ProQuest Information and Learning
Company, and the original certificate of incorporation of the Corporation was
filed with the Secretary of State of the State of Delaware on December 14, 1987.

SECOND: That ARTICLE FOURTH of the certificate of incorporation of the
Corporation, as amended (the “Certificate of Incorporation”) authorizes the
issuance of 1,000 shares of preferred stock, with the Board of Directors of the
Corporation authorized to establish the rights and preferences thereof in
accordance with Section 151(g) of the Delaware General Corporation Law.

THIRD: That, on December     , 2006, the Board of Directors of the Corporation
duly adopted the following resolutions setting forth the rights and preferences
of the Series A Preferred Stock:

“IT IS FURTHER RESOLVED, that pursuant to Section 151(g) of the General
Corporation Law of the State of Delaware and the authority vested in the Board
of Directors by Article FOURTH of the Certificate of Incorporation of the
Company, a series of Preferred Stock, having no par value, of the Company is
hereby created, to be designated “Series A Preferred Stock,” consisting of 1,000
shares, and the designations, voting powers, preferences, and relative,
participating, optional, and other special rights of the shares of such series,
and the qualifications, limitations, or restrictions thereof, are hereby fixed
and stated to be as follows:

1. Designation; Number of Shares. The Corporation hereby authorizes the issuance
of a series of preferred stock, to be called the “Series A Preferred Stock.” The
total number of shares of Series A Preferred Stock that the Corporation shall
have the authority to issue is 1,000.

2. Dividends; Ranking. No special dividends or distributions shall be payable to
holders of Series A Preferred.

3. Liquidation, Dissolution or Winding Up. In the event of any liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
before any distribution may be made with respect to any other capital stock of
the Corporation, the holders of each share of Series A Preferred Stock shall be
entitled to be paid out of the assets of the Corporation available for
distribution to holders of the Corporation’s capital stock of all classes,
whether such assets are capital, surplus or capital earnings, an amount equal to
$122,000 per share of Series A Preferred Stock (as adjusted for stock splits,
stock dividends and the like) plus all accrued and unpaid (whether or not
declared) cumulative dividends thereon since the date of issue up to and
including the date full payment shall be tendered to the holders of the Series A
Preferred Stock with respect to such liquidation, dissolution or winding up (the
“Liquidation Amount”). If, upon any liquidation, dissolution or winding up of
the Corporation, the amounts payable with respect



--------------------------------------------------------------------------------

to the Series A Preferred Stock are not paid in full, the holders of the Series
A Preferred Stock shall share ratably in any distribution of assets in
proportion to the full respective preferential amounts which they are otherwise
entitled to receive.

After the payment of the Liquidation Amount shall have been made in full to the
holders of the Series A Preferred Stock, the holders of the Series A Preferred
Stock shall be entitled to no further participation in the distribution of the
assets of the Corporation, and the remaining assets of the Corporation legally
available for distribution to its stockholders shall be distributed ratably
among the holders of the Common Stock after payments on any other capital stock
of the Corporation.

4. Voting Power. Except as otherwise expressly provided in Section 6 hereof, or
as required by law, each share of Series A Preferred Stock shall entitle the
holder thereof to ten (10) votes on all matters submitted to a vote of the
stockholders of the Corporation. Except as otherwise expressly provided herein
or as required by law, the holders of Series A Preferred Stock and Common Stock
shall vote together as a single class on all matters.

5. No Conversion. The Series A Preferred Stock shall not be convertible into any
other class or series of stock of the Corporation or into cash, property or
other rights.

6. Restrictions and Limitations. So long as any shares of Series A Preferred
Stock remain outstanding (as appropriately adjusted for stock splits, stock
dividends and the like) or until the closing by the Corporation of a Qualified
Public Offering, the Corporation shall not, without the approval by vote or
written consent of the holders of at least a majority of the then outstanding
shares of Series A Preferred Stock, voting as a separate class:

(a) amend, alter or repeal any provision of, or add any provision to, the
Certificate of Incorporation of the Corporation or this Certificate of
Designation if such action would alter or change the rights, preferences,
privileges or powers of the Series A Preferred Stock;

(b) create, obligate itself to create, authorize or issue (by reclassification
or otherwise) any new class or classes of securities which has a preference over
or being on a parity with the Series A Preferred Stock as to dividends or
redemption rights or with respect to the distribution of assets in connection
with a liquidation, dissolution or winding up of the Corporation (or a deemed
liquidation, dissolution or winding up of the Corporation under Section 3(b)
hereof);

(c) liquidate, dissolve or wind up its affairs;

(d) declare or pay any dividends or make any distributions in cash, property or
securities of the Corporation with respect to any shares of its Common Stock,
Series A Preferred Stock or any other class of its capital stock (other than
dividends payable solely in Common Stock);

(e) apply any of its assets to the redemption, retirement, purchase or other
acquisition of any of the outstanding capital stock of the Corporation, except
for the repurchase of (i) shares of Common Stock from employees, directors or
consultants for a price equal to its original purchase price pursuant to the
terms of agreements providing for the original issuance of such capital stock
(or

 

-2-



--------------------------------------------------------------------------------

options to purchase such capital stock), (ii) shares of Common Stock pursuant to
the exercise by the Company of its right of first refusal under any agreement
with its stockholders and (iii) shares of Series A Preferred Stock in accordance
with the provisions of Section 7 hereof;

(f) sell all or substantially all of the assets of the Corporation; or

(g) merge or consolidate with any other entity.

7. Redemption. The Series A Preferred Stock shall not be subject to any
redemption rights not otherwise available to all classes or series of stock of
the Corporation.

8. No Reissuance of Series A Preferred Stock. No share or shares of the Series A
Preferred Stock acquired by the Corporation by reason of redemption, purchase,
conversion or otherwise shall be reissued, and all such shares shall be
canceled, retired and eliminated from the shares that the Corporation shall be
authorized to issue. The Corporation may from time to time take such appropriate
corporate action as may be necessary to reduce the authorized number of shares
of the Series A Preferred Stock accordingly.

9. Notices of Record Date. In the event (i) the Corporation establishes a record
date to determine the holders of any class of securities who are entitled to
receive any dividend or other distribution or (ii) there occurs any capital
reorganization of the Corporation, any reclassification or recapitalization of
the capital stock of the Corporation, any acquisition of the Corporation, any
transfer of all or substantially all of the assets of the Corporation to any
other Corporation entity or person, any sale of a majority of the voting
securities of the Corporation in one or a series of related transactions or any
voluntary or involuntary dissolution, liquidation or winding up of the
Corporation, the Corporation shall mail to each holder of Series A Preferred
Stock at least twenty (20) days prior to the record date specified therein, a
notice specifying (a) the date of such record date for the purpose of such
dividend or distribution and a description of such dividend or distribution,
(b) the date on which any such reorganization, reclassification, transfer,
acquisition, sale, dissolution, liquidation or winding up is expected to become
effective, and (c) the time, if any, that is to be fixed, as to when the holders
of record of Common Stock (or other securities) shall be entitled to exchange
their shares of Common Stock (or other securities) for securities or other
property deliverable upon such reorganization, reclassification, transfer,
acquisition, sale, dissolution, liquidation or winding up.

* * * * *

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this      day of December, 2006.

 

PROQUEST INFORMATION AND LEARNING COMPANY

 

Name:  

 

Title:  

 

 

-4-



--------------------------------------------------------------------------------

Exhibit B

Commitment Letters

 

* Omitted pursuant to Item 601(b)(2) of Regulation S-K.



--------------------------------------------------------------------------------

Exhibit C

Transition Services Agreement

See attached.

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

by and among

PROQUEST COMPANY,

PROQUEST INFORMATION AND LEARNING COMPANY

and

I&L HOLDING, INC.

Dated as of                     , 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of                     , 2006 (this
“Agreement”), is by and among ProQuest Company, a Delaware corporation (“Seller
Parent”), ProQuest Information and Learning Company, a Delaware corporation
(“PQIL”) and I&L Holding, Inc., a Delaware corporation (“Buyer”). Seller Parent,
PQIL and Buyer may be referred to in this Agreement individually as a “Party” or
collectively as “Parties.” Capitalized terms used herein shall have the meanings
set forth in Article I unless otherwise defined herein.

WHEREAS, Seller Parent, PQIL and Buyer entered into a Subscription Agreement and
Plan of Merger, dated as of December 14, 2006 (the “Merger Agreement”), pursuant
to which the Acquired Business, including PQIL, will merge with Buyer;

WHEREAS, Seller Parent’s operations other than the Acquired Business currently
provide certain services to the Acquired Business, and the Acquired Business
currently provides certain services to Seller Parent and its Retained
Businesses;

WHEREAS, (i) Buyer wishes that Seller Parent continues to provide certain of
such services to Buyer and/or PQIL for a period after the Closing so that Buyer
may operate the Acquired Business in all material respects in the manner in
which the Acquired Business was run by Seller Parent prior to Closing, and
Seller Parent wishes to provide such services or cause such services to be
provided for a limited duration, all as more fully set forth herein and
(ii) Seller Parent wishes that Buyer or PQIL provide certain of such services to
Seller Parent for a period after the Closing and Buyer wishes to provide such
services or cause such services to be provided by PQIL for a limited duration,
all as more fully set forth herein; and

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth or referenced below:

“Affiliates” shall mean, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person, by
ownership of securities, contract, credit arrangement or otherwise.

“Agreement” means this Transition Services Agreement, as the same may be amended
or supplemented from time to time in accordance with the terms hereof.

“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.



--------------------------------------------------------------------------------

“Buyer Services” has the meaning set forth in Section 2.2.

“Business Day” means any day, excluding Saturday, Sunday and any other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

“Force Majeure” has the meaning set forth in Section 7.12.

“Governmental Authority” shall mean any foreign, federal, state, provincial or
local governmental or regulatory commission, board, bureau, agency, court or
regulatory or administrative body.

“Law” shall mean any foreign, federal, state or local law, statute, ordinance,
regulation, rule, constitution, code, order or treaty of any Governmental
Authority.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity.

“Providing Party” means (a) Seller Parent, with respect to its provision of the
Seller Parent Services hereunder, and (b) Buyer, with respect to its provision
the Buyer Services hereunder.

“Merger Agreement” has the meaning set forth in the first “Whereas” clause.

“Recipient Party” means (a) Buyer, with respect to Seller Parent’s provision of
the Seller Parent Services hereunder, and (b) Seller Parent, with respect to
Buyer’s provision the Buyer Services hereunder.

“Seller Parent” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Parent Services” has the meaning set forth in Section 2.1.

“Service” or “Services” means either the Buyer Services or the Seller Parent
Services.

“Service Provider” means (a) Seller Parent or a Subsidiary which is providing to
or obtaining for Buyer, or any Subsidiary, the particular Seller Parent Service
pursuant to Section 2.1, (b) Buyer or a Subsidiary which is providing to or
obtaining for Seller Parent, or any Subsidiary the particular Buyer Service
pursuant to Section 2.2, (b) any third party that is providing any Service to
either Party, which third party is to provide pursuant to Section 2.1 or
Section 2.2.

“Term” has the meaning set forth in Section 3.1.

“Termination Date” has the meaning set forth in Section 3.1.

1.2 Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section or
Attachment, such reference is to an Article or Section of, or an Attachment to,
this Agreement unless otherwise indicated;

 



--------------------------------------------------------------------------------

(b) the headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) references to a Person are also to its successors and permitted assigns;

(h) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and

(i) all capitalized terms used herein, but not otherwise defined herein, shall
have the meanings ascribed to such terms in the Merger Agreement, which meanings
are incorporated herein by reference.

ARTICLE II

SERVICES

2.1 Seller Parent Services. On the terms and conditions of this Agreement,
Seller Parent hereby agrees to provide or cause one or more of its Retained
Businesses or Affiliates or a Service Provider that is providing a Service to
Seller Parent or any such Subsidiary or Affiliate to provide the services listed
on Attachment A including any Schedules thereto (the “Seller Parent Services”)
to Buyer for the Term of this Agreement with respect to each Seller Parent
Service.

2.2 Buyer Services. On the terms and conditions of this Agreement, Buyer hereby
agrees to provide or cause one or more of its Retained Businesses or Affiliates
or a Service Provider that is providing a Service to the Acquired Business to
provide the services listed on Attachment B including any schedules thereto (the
“Buyer Services”) to Seller Parent and its Retained Businesses or Affiliates for
the Term of this Agreement with respect to each Buyer Service.



--------------------------------------------------------------------------------

2.3 Consent of Service Providers. Each Party’s obligation to deliver any Service
is conditioned upon such Party’s obtaining the consent, where necessary, of any
relevant third party Service Provider. If that consent cannot reasonably be
obtained, the Parties will use reasonable efforts to arrange for alternative
methods of delivering any such Service.

ARTICLE III

TERM

3.1 Term. This Agreement shall commence on the Closing Date and shall terminate
with respect to each Service on that date which is set forth on its schedule,
except as terminated pursuant to Article VI (the “Termination Date”), but
notwithstanding any other provision herein, not later than one (1) year after
the Closing Date; provided, however, that this Agreement shall continue for each
Service until the last Termination Date of that Service. The Parties may extend
a Termination Date for a particular Service only upon mutual written agreement.
With respect to each Service, the period from the Effective Date to the
Termination Date collectively with any extension, the “Term”).

3.2 Effect of Termination. Neither the termination of this Agreement with
respect to a Service pursuant to Article VII nor the expiration of this
Agreement with respect to a Service pursuant to Section 3.1 shall affect (i) the
liability of a Party for breach of this Agreement, (ii) the obligations of a
Party to make payments when due hereunder or (iii) the provisions contained in
Articles IV, V, VI and VII and the related definitions, each of which shall
survive the termination or expiration of this Agreement.

ARTICLE IV

PRICING AND PAYMENT

4.1 Pricing. Subject to Sections 4.2 and 4.3, each Service rendered pursuant to
this Agreement shall be charged to and payable by the Recipient Party monthly at
the price set forth in the completed Attachment A or Attachment B, as the case
may be, related to such Service.

4.2 Changes. During the Term with respect to each Service, in the event that a
Recipient Party asks the Providing Party to (a) make any change to a Service
provided by the Providing Party which would cause such Service to no longer be
provided in substantially the manner and to the extent that it was provided by a
Service Provider to the Acquired Business prior to the Closing Date or
(b) provide any service that does not constitute a Service whether or not
provided by the Providing Party prior to the Closing Date, the Providing Party
shall use commercially reasonable efforts to cause a Service Provider to make
such change or provide such service if Buyer and Seller Parent mutually agree,
each in its reasonable discretion, to make such change or provide such service.
The price charged by such Service Provider to the Recipient Party, for such
changed or provided Service shall be set forth on a revised Attachment A or
revised Attachment B, as the case may be, which shall replace the version
attached hereto.



--------------------------------------------------------------------------------

4.3 Payment Terms. Fees and expenses shall be charged in arrears each month for
Services rendered and expenses incurred during the immediately preceding
calendar month. In the case of disputed invoices, the Recipient Party will not
be obligated to pay that portion of the invoice that is reasonably in dispute
until the dispute is resolved pursuant to Section 7.11.

ARTICLE V

WARRANTY AND LIABILITY

5.1 Performance of Services. Each Party warrants that the Services performed by
it, and by any other Service Provider shall be performed in a workmanlike manner
and at a quality consistent with that provided to the Acquired Business by
Seller Parent.

5.2 Service Provider Warranties and Indemnities. During the Term of this
Agreement, upon the Recipient Party’s written request, the Providing Party shall
use commercially reasonable efforts to pursue any warranty or indemnity under
any contract with a third party Service Provider on the Recipient Party’s behalf
and at the Recipient Party’s request with respect to any Service provided to the
Receipient Party by any third party Service Provider. The Recipient Party shall
reimburse the Providing Party for all reasonable out-of-pocket costs incurred by
the Providing Party in connection with pursuing any such warranty or indemnity.

5.3 Limitation on Damages. THE MAXIMUM LIABILITY OF ANY PROVIDING PARTY, ITS
DIRECTORS, OFFICERS, AND AFFILIATES, TO ANY OF THE BUYING PARTIES FOR DAMAGES
FOR ANY AND ALL CAUSES WHATSOEVER, AND ANY RECIPIENT PARTY’S MAXIMUM REMEDY,
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL
BE LIMITED TO AN AMOUNT EQUAL TO THE TOTAL FEES PAID BY SUCH RECIPIENT PARTY TO
THE PROVIDING PARTY HEREUNDER FOR THE PORTION OF THE SERVICES GIVING RISE TO ANY
CLAIM. IN NO EVENT SHALL THE PROVIDING PARTY, ITS DIRECTORS, OFFICERS, RETAINED
BUSINESSES, AND AFFILIATES BE LIABLE FOR ANY LOST DATA OR CONTENT, LOST PROFITS,
BUSINESS INTERRUPTION OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT, EVEN IF THE PROVIDING PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.

ARTICLE VI

TERMINATION

6.1 Termination of Services. This Agreement is a master agreement and shall be
construed as a separate and independent agreement for each and every Service
provided under this Agreement. Any termination or expiration of this Agreement
with respect to any Service shall not terminate this Agreement with respect to
any other Service then being provided under this Agreement.

 



--------------------------------------------------------------------------------

6.2 Notice of Termination. Subject to Section 6.1 hereof, upon written notice
either Party may terminate this Agreement with respect to any Service if there
has occurred a material breach of this Agreement by the other party with respect
to such Service, unless within a period of thirty (30) days after receipt of
such notice the breaching party remedies the breach. For so long as a material
breach is not remedied, the non-breaching party may choose to suspend its own
performance with respect to such Service.

6.3 Post-Termination. Upon the expiration or termination of this Agreement with
respect to any Service, all rights under this Agreement to receive such Service
will cease.

6.4 Right of Termination.

(a) Except as otherwise provided in Attachment A with respect to a particular
Service, Buyer may terminate this Agreement for any reason with respect to any
Seller Parent Service upon thirty (30) days’ prior written notice to Seller
Parent.

(b) Except as otherwise provided in Attachment B with respect to a particular
Service, Seller Parent may terminate this Agreement for any reason with respect
to any Buyer Service upon thirty (30) days’ prior written notice to Buyer.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All communications provided for hereunder shall be in writing and
shall be deemed to be given when delivered in person or by private courier with
receipt, when telefaxed and received, and,

If to Buyer:

c/o Cambridge Scientific Abstracts, Limited Partnership

c/o Cambridge Information Group, Inc.

7200 Wisconsin Ave, Suite 601

Bethesda, MD 20814

Attn: Larisa Avner Trainor

Fax: 301-961-6790

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza,

New York, NY 10004

Attention: Christopher Ewan, Esq.

Fax: 212-859-4000

 



--------------------------------------------------------------------------------

If to Seller Parent:

ProQuest Company

789 Eisenhower Parkway

Ann Arbor, MI 48106

Attention: General Counsel

Fax: 734-997-4040

with a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attention: Thomas J. Murphy, P.C.

Fax.: 312-984-7700

or to such other address as any such Party shall designate by written notice to
the other parties hereto.

7.2 Survival. The termination or expiration of the Term, howsoever occasioned,
shall not affect any of the provisions of this Agreement which are expressly or
by implication to come into or continue in force after such termination or
expiration.

7.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the parties hereto. No waiver
by either party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the party so waiving. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

7.4 Expenses. Except as otherwise expressly provided herein or in the Merger
Agreement, each Party to this Agreement shall pay their respective expenses
(such as legal, investment banker and accounting fees) incurred in connection
with the origination, negotiation, execution and performance of this Agreement.
The provisions of this Section 7.4 shall survive any termination of this
Agreement.

7.5 Entire Transaction. This Agreement and the documents referred to herein and
therein contain the entire understanding among the Parties as to the
transactions contemplated hereby and supersede all other agreements,
understandings and undertakings among the Parties on the subject matter hereof.
All exhibits and schedules hereto are hereby incorporated by reference and made
a part of this Agreement.

7.6 Other Rules of Construction. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Any undertakings,
representations and indemnities contained in this Agreement are made and given
subject to the contents of the Attachments attached hereto and are deemed to be
modified and amended accordingly. No matter disclosed with respect to a specific
Attachment shall be deemed to be an exception to



--------------------------------------------------------------------------------

any other Attachment hereunder, unless the applicability of such item is
reasonably apparent by reference to such other Attachment.

7.7 Partial Invalidity. In the event that any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.

7.8 Authorship. The Parties agree that the terms and language of this Agreement
were the result of negotiations between the Parties and, as a result, there
shall be no presumption that any ambiguities in this Agreement shall be resolved
against either Party. Any controversy over construction of this Agreement shall
be decided without regard to events of authorship or negotiation.

7.9 Assignment. This Agreement shall bind and inure to the benefit of the
Parties and their respective successors and permitted assigns. This Agreement
shall not be assigned by either party without the prior express written consent
of the other party, which consent shall not be unreasonably withheld. This
Agreement does not create any rights, claims or benefits inuring to any person
that is not a Party nor create or establish any third-party beneficiary hereto,
unless expressly provided herein.

7.10 Governing Law. The Governing Law provision contained in the Merger
Agreement shall govern this Agreement with respect to the law governing this
Agreement.

7.11 Dispute Resolution.

(a) Negotiation. Should a dispute arise between the Parties relating to this
Agreement, the Parties will in good faith attempt to resolve the dispute between
their respective business contacts. Either Party may give notice of such a
dispute to the representative of the other party identified in Section 7.1
(Notice), and the business contacts will meet and attempt to resolve the dispute
within ten (10) Business Days following delivery of such notice.

(b) Senior Executives. Failing resolution during the period provided in the
preceding paragraph (a), each Party shall proceed with a hearing by senior
executives of Buyer and Seller Parent (“Senior Executives”). Each Party shall
appoint a Senior Executive, and the Senior Executives shall meet in person
within ten (10) Business Days after the end of the period described in the
preceding paragraph (a) and in good faith attempt to resolve the dispute. If the
Senior Executives cannot resolve the dispute within fifteen (15) Business Days
after their initial meeting, the aggrieved Party may terminate this Agreement
and/or exercise such other remedies as may be available to it (whether at law or
in equity).

7.12 Force Majeure. Neither Buyer, nor Seller Parent, shall be held responsible
for failure or delay in delivery of Services hereunder, if such failure or delay
is due to an event Force Majeure. Subject to the following paragraph, in the
event of failure of or delay in the provision or acceptance of Services under
this Agreement as a result of any acts of God or governmental authority, war,
terrorism, strikes, boycotts, labor disputes or other forms of concerted
activity, fire or other loss of facilities, accident or any other cause beyond
its control (“Force Majeure”), the invoice price of such Services ordered may be
reduced accordingly by written notice



--------------------------------------------------------------------------------

by either Party to the other. If the performance of this Agreement by either
Party hereunder is prevented, restricted or interfered with by reason of a Force
Majeure event, the Party whose performance is so affected, upon giving prompt
notice to the other Party, shall be excused from such performance to the extent
of such Force Majeure event; provided, however, that (a) the Party so affected
shall take all commercially reasonable steps to avoid or remove such causes of
nonperformance and shall continue performance hereunder with dispatch whenever
such causes or removed and (b) the term of this Agreement and the duration of
the performance of the Services rendered or stopped due to such Force Majeure
shall be extended for the number of days that such Service is materially
impacted by the Force Majeure (provided that such extension shall not be greater
than 30 days).

7.13 Conflicts. To the extent this Agreement is in conflict with any Attachment
hereto, the Attachment will take precedence.

7.14 Sales and Use Taxes. The Providing Party shall use reasonable efforts,
consistent with past practice, to comply with all applicable sales and use tax
collection, remittance and accounting and other obligations with respect to
transactions billed by the Providing Party on behalf of the Recipient Party
pursuant to this Agreement, and shall provide the Recipient Party and its
authorized representatives with all information in the possession of the
Providing Party reasonably relating thereto. Seller Parent and Buyer shall
reasonably cooperate with respect to such sales and use tax collection,
remittance, accounting and other obligations, including audits with respect
thereto.

7.15 Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

7.16 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Merger Agreement to be duly
executed as of the date first above written.

 

PROQUEST COMPANY By:  

 

Name:  

 

Title:  

 

PROQUEST INFORMATION AND LEARNING COMPANY By:  

 

Name:  

 

Title:  

 

I&L HOLDING, INC. By:  

 

Name:  

 

Title:  

 